--------------------------------------------------------------------------------

Exhibit 10.4
 
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.


SHARE PURCHASE AND TRANSFER AGREEMENT


THIS SHARE PURCHASE AND TRANSFER AGREEMENT (the "Agreement") is made and entered
on June 16, 2017 ("Effective Date"), by and between BioTime, Inc., a California
corporation, with offices at 1010 Atlantic Ave., Suite 102, Alameda, CA 94501
("BioTime") HBL-Hadasit Bio-Holdings Ltd., an Israeli corporation, having its
place of business at Jerusalem Bio-Park, 5th Floor Hadassah Ein-Kerem Campus,
Jerusalem 91120, Israel ("HBL"), and Cell Cure Neurosciences Ltd., an Israeli
corporation, having its place of business at Hadassah Ein Kerem, JBP Bldg, 5th
floor, Hebrew University of Jerusalem, Ein Kerem, Jerusalem 9574400, Israel 
("Cell Cure") .


W I T N E S S E T H:


WHEREAS, HBL holds 96,025 Ordinary Shares, par value NIS 0.01 each, of Cell
Cure, constituting as of the date hereof, 21.20% of Cell Cure's issued and
outstanding share capital (the "Cell Cure Shares"); and


WHEREAS, BioTime wishes to purchase all of the Cell Cure Shares from HBL and HBL
desires to sell the Cell Cure Shares to BioTime, in accordance with the terms
and conditions set forth in this Agreement.


NOW, THEREFORE, the parties hereto hereby agree as follows:
 

1.
Sale of the Shares.




  1.1.
Subject to the terms and conditions of this Agreement, and in reliance upon the
representations, warranties, covenants and agreements contained in this
Agreement:




1.2.
HBL shall sell the Cell Cure Shares to BioTime and BioTime shall purchase the
Cell Cure Shares from HBL, for an aggregate purchase price of US $[ * ], which
equals a price per Cell Cure Share of US $[ * ] (the "Purchase Price"), to be
paid to HBL at the Closing (as defined below) in the manner set forth herein.




1.3.
The Purchase Price shall be paid by BioTime to HBL by issuance to HBL of [ * ]
shares of BioTime common stock which are listed on the NYSE MKT (the "Traded
Stock"), [ * ].




2.
Closing; Delivery




 
2.1.
Closing. Subject to the satisfaction of the conditions set forth in Section 2.2
below, the transactions  contemplated by this Agreement, shall occur through the
electronic exchange of documents and signatures on or about 17:00 (Israel time)
on the first business day following the entrance into effect of that certain 
amendment to the Amended and Restated Research and License Agreement, entered
into by them on October 7, 2010, as amended, executed by Cell Cure and Hadasit
Medical Research Services and Development Ltd. on June 16, 2017 (unless this
condition to the consummation of if the transactions contemplated hereby is
waived in writing by both HBL and BioTime), or at such other time as shall be
mutually agreed upon in writing by the BioTime and HBL (the “Closing”).



[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 

--------------------------------------------------------------------------------

2.2.
Conditions to Closing. The obligations of the parties to consummate the
transactions contemplated by this Agreement at the Closing are subject to the
fulfillment, on or before the Closing, of each of the following conditions,
unless otherwise waived in writing by either HBL or BioTime, as applicable:




  2.2.1.
Representations and Warranties. The representations and warranties of BioTime
contained in Section 3 and the representations and warranties of HBL contained
in Section 4 shall be true and correct in all respects as of the Closing.




2.2.2.
Performance. Each of BioTime and HBL shall have performed and complied with all
covenants, agreements, obligations and conditions contained in this Agreement
that are required to be performed or complied with by such party on or before
the Closing.




2.2.3.
Consents. All authorizations, approvals or permits, if any, that are required in
connection with the lawful sale and transfer of the Purchased Shares and the
issuance of the Traded Stock to HBL pursuant to this Agreement shall be obtained
by BioTime and HBL, as applicable, and effective as of the Closing.




2.2.4.
Deliveries and Transactions. At the Closing, the following transactions shall
occur (the “Transactions”), which Transactions shall be deemed to take place
simultaneously and no Transaction shall be deemed to have been completed or any
document described in this Section 2.2.4 delivered until all such Transactions
have been completed and all required documents delivered:




2.2.4.1.
Issuance by BioTime to HBL of the Traded Stock in accordance with Section 1.3
above. In the event that HBL delivers to BioTime a Trustee Tax Certificate (as
defined below) at or prior to Closing, then upon receipt thereof, BioTime shall
deposit, or cause to be deposited, with a trustee appointed by HBL (the
“Trustee”), such number of Traded Stock in accordance of Sections 1.2 and 1.3
(the “Closing Payment Fund”). For the purpose of this Agreement, "Trustee Tax
Certificate" means a certificate or ruling of exemption of withholding tax or
arrangement to pay, or a deferral of payment of any taxes required to be so paid
by HBL, issued by relevant tax authority whereby all responsibility for payment
of any taxes required to be so paid by HBL shall fall of the Trustee and
exempting BioTime from the duty to withhold any tax, in a form and substance
acceptable to BioTime.



[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
2

--------------------------------------------------------------------------------

2.2.4.2.
HBL shall have delivered to BioTime (i) a Trustee Tax Certificate, or (ii) HBL
Tax Certificate (as defined below) exempting BioTime from the duty to withhold
any tax on the Closing date, or (iii) an amount in cash equal to the amount
required to be withheld by BioTime pursuant to Section 9.6 below.




2.2.4.3.
The execution and delivery by HBL and BioTime of a share transfer deed,
substantially in the form attached hereto as Schedule A.




2.2.4.4.
HBL shall provide Cell Cure with letters of resignation of both of the directors
appointed to the Board of Directors of Cell Cure by HBL, substantially in the
form attached hereto as Schedule B.




2.2.4.5.
The execution and delivery by HBL and BioTime of the Debt Purchase Agreement,
substantially in the form attached hereto as Schedule C, and consummation of the
Closing thereunder (as such term is defined therein).




2.2.4.6.
The Board of Directors of Cell Cure shall have approved the Transaction (the
“Board Consent”) and Cell Cure shall have delivered to HBL and BioTime a true
and correct copy of such Board Consent.




2.2.4.7.
All Qualified Shareholders of Cell Cure (as such term is defined in Cell Cure's
Third Amended and Restated Articles of Association, as amended on March 12,
2012, February 3, 2014 and on December 20, 2016   (the "Cell Cure's Articles")
shall have submitted a duly executed waiver of rights issued to them in
accordance with  Cell Cure's Articles.




2.2.4.8.
The Registration Statement (as defined below) for the Traded Stock filed in
accordance with Section 8.1, being declared effective by Securities and Exchange
Commission (the "SEC").




3.
Representations and Warranties of BioTime. BioTime hereby makes the following
representations and warranties to HBL:




3.1.
BioTime has the requisite power and authority to enter into this Agreement and
to consummate the transactions contemplated hereby and otherwise to carry out
its obligations hereunder.  This Agreement, and any ancillary document hereto,
when executed and delivered by BioTime, shall be duly and validly authorized,
executed and delivered by BioTime and constitute the valid and legally binding
obligations of BioTime, legally enforceable against it in accordance with its
terms, subject, however, to applicable bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar laws of general applicability
relating to or affecting creditor’s rights and to general equitable principles.




3.2.
As the majority shareholder of Cell Cure, it is familiar with the condition and
operations of Cell Cure and in addition, has had the opportunity to ask
questions of and receive answers from and/or obtain additional information from,
the management of Cell Cure concerning the financial and other affairs of Cell
Cure.



[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
3

--------------------------------------------------------------------------------

3.3.
BioTime has obtained the requisite consents, approvals and/or agreement of any
individual or entity as required to be obtained by BioTime to execute and
perform this Agreement or any agreements, instruments or other obligations
entered into in connection with this Agreement, and the transaction contemplated
hereby and thereby, including the issuance of the Traded Stock to HBL pursuant
to Section 1.3.




3.4.
The Traded Stock to be issued pursuant to this Agreement will not be issued in
violation of any preemptive rights, right of first refusal and\or any other
rights of the current or past shareholders of BioTime, or any agreement to which
BioTime was or is a party or bound.   When issued and delivered in accordance
with this Agreement, the Traded Stock shall be (a) duly and validly authorized,
issued and outstanding, in compliance with all applicable federal or state
securities laws, fully paid and non-assessable,  and issued in compliance with
all applicable federal or state securities laws, (b) listed for trading on the
NYSE MKT and will be able to be sold under the Registration Statement assuming
compliance the prospectus delivery requirements, and (c) free and clear of any
liens, claims, charges, rights, pledges, security interests, mortgages, options,
title defects or other encumbrances, restrictions or limitations of any nature
whatsoever, or other security interest of any kind or character or any right of
any third party.




3.5.
All registration statements, certifications, forms, reports and other documents
(the “Company Reports”) filed by BioTime with the SEC : (i)  complied in all
material respects with the applicable requirements of the Securities Exchange
Act of 1934, as amended (the "Exchange Act"), Securities Act of 1933, as amended
("Securities Act"), and the Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley
Act”), as the case may be, and the rules and regulations thereunder applicable
to such Company Reports at the time such Company Report was filed or submitted
with the SEC; and (ii) did not contain any untrue statement of a material fact
or omitted to state a material fact required to be stated therein or necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading. Since January 1, 2015, BioTime has been in
compliance in all material respects with (i) the applicable provisions of the
Securities Act, the Exchange Act and the Sarbanes-Oxley Act (and (ii) the
applicable listing and corporate governance rules and regulations of NYSE MKT
and other requirements of the California Corporations Code.




3.6.
The consolidated financial statements (including any related notes) contained in
the Company Reports: (i) complied as to form in all material respects with any
applicable law and the published rules and regulations of the SEC applicable
thereto; (ii) were prepared in accordance with US GAAP applied on a consistent
basis throughout the periods covered (except as may be indicated in the notes to
such financial statements and except that the unaudited financial statements may
not contain footnotes and are subject to normal and recurring year-end
adjustments that will not, individually or in the aggregate, be material in
amount), and (iii) fairly presented, in all material respects, the consolidated
financial position of BioTime as of the respective dates thereof and the results
of operations and cash flows of BioTime for the periods covered thereby. 



[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
4

--------------------------------------------------------------------------------

4.
Representations and Warranties of HBL. HBL hereby makes the following
representations and warranties to BioTime:




4.1.
HBL owns the Cell Cure Shares free and clear of all any and all liens, claims,
encumbrances, preemptive rights, right of first refusal and adverse interests of
any kind, except as set forth in the Cell Cure's Articles and Cell Cure's
shareholder agreement.




4.2.
HBL has the requisite power and authority to enter into this Agreement and to
consummate the transactions contemplated hereby and otherwise to carry out its
obligations hereunder. This Agreement, and any ancillary document hereto, when
executed and delivered by HBL, shall be duly and validly authorized, executed
and delivered by HBL and constitute the valid and legally binding obligations of
HBL, legally enforceable against it in accordance with its terms, subject,
however, to applicable bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar laws of general applicability relating to
or affecting creditor’s rights and to general equitable principles.




4.3.
HBL has obtained the requisite consents, approvals and/or agreement of any
individual or entity as required to be obtained by HBL in connection with the
execution and performance by HBL of this Agreement or the execution and
performance by HBL of any agreements, instruments or other obligations entered
into in connection with this Agreement, including, but not limited to, any
authorizations required from the Israeli Securities Authority, if any.




4.4.
Effective as of the Closing date (and subject to the consummation thereof), HBL
shall be deemed as having irrevocably waived all of the rights specifically
afforded to it under the Amended and Restated Shareholders Agreement by and
between Cell Cure's shareholders, dated October 7, 2010, as amended, and the
same shall not be applicable, even if HBL again becomes a shareholder of Cell
Cure at any time thereafter.




5.
Publication



The parties have agreed this Agreement and the transaction contemplated
hereunder are confidential and shall not be disclosed by either party.
Accordingly, neither party shall issue any press release, statement or other
disclosure regarding this Agreement other than as set forth in Schedule D
attached hereto or such other disclosure as shall be agreed upon the parties.
The above limitation shall not apply to the extent that such disclosure is
required under applicable securities law or regulation (including the Exchange
Act) or the Tel-Aviv Stock Exchange rules.


[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
5

--------------------------------------------------------------------------------

6.
Cell Cure's Confirmation



Cell Cure hereby consents to the transfer of the Purchased Shares under this
Agreement and certifies that the transactions contemplated by this Agreement,
including the transfer of the Purchased Shares, were duly authorized and
approved by its Board of Directors and are in compliance with Cell Cure's
Articles and organizational documents and shareholder agreement.



7.
Termination



This Agreement may be terminated at any time prior to the Closing by each of HBL
or BioTime by delivering the other parties a written notice, if the Closing does
not occur within ninety (90) days of the Effective Date, provided such delay in
Closing is not caused by the terminating party.



8.
Registration Rights




8.1.
Within fifteen (15) days from the Effective Date, unless otherwise agreed upon
in writing by HBL and BioTime), BioTime shall file with the SEC a registration
statement on a Form S-3 to register for resale the Traded Stock with the SEC
(“Registration Statement”) and shall provide HBL with a copy of the Registration
Statement within two (2) business day from the date of filing the Registration
Statement with the SEC.  Prior to filing such Registration Statement, BioTime
shall give HBL a reasonable opportunity to review and comment on the
Registration Statement, and BioTime agrees to include all reasonable comments
provided by HBL or its legal counsel.  BioTime’s obligation to file the
Registration Statement shall be dependent upon HBL’s providing the information
necessary for BioTime to include in the Registration Statement relating to HBL’s
capacity as a selling stockholder thereunder.




8.2.
BioTime shall use its commercially reasonable efforts to cause such Registration
Statement to become effective and keep such registration statement effective
until all the securities covered by such Registration Statement may be freely
traded by HBL without volume restrictions under Rule 144 promulgated under the
Securities Act (“Rule 144”).   BioTime shall use its commercially reasonable
efforts to cause all securities covered by such Registration Statement to be
listed on the NYSE MKT.




8.3.
All expenses incurred in connection with the Registration Statement, including
all registration, filing, and qualification fees; printers’ and accounting fees;
fees and disbursements of counsel for BioTime, shall be borne by the [ * ] shall
be responsible for the fees and expenses of its own legal counsel in connection
with the Registration Statement.




8.4.
With a view to making available to the HBL the benefits of Rule 144, BioTime
shall:



[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
6

--------------------------------------------------------------------------------

  8.4.1.
make and keep available adequate current public information, as those terms are
understood and defined in Rule 144, at all times after the effective date of the
Registration Statement;

 

8.4.2.
use commercially reasonable efforts to file with the SEC in a timely manner all
reports and other documents required of BioTime under the Securities Act and the
Exchange Act; and




8.4.3.
furnish to HBL, so long as HBL owns any Traded Stock, forthwith upon request (i)
to the extent accurate, a written statement by BioTime that it has complied with
the reporting requirements of Rule 144, the Securities Act, and the Exchange
Act, or that it qualifies as a registrant whose securities may be resold
pursuant to Form S‑3; and (ii) such other information as may be reasonably
requested in availing HBL of any rule or regulation of the SEC that permits the
selling of any such securities without registration or pursuant to Form S‑3.




  8.5.
Indemnification.




8.5.1.
To the extent permitted by law, BioTime will indemnify and hold harmless HBL,
and the officers, directors and shareholders of HBL, legal counsel and
accountants for HBL; any underwriter (as defined in the Securities Act) for HBL;
and each Person, if any, who controls HBL or underwriter within the meaning of
the Securities Act or the Exchange Act, against any Damages (as defined below),
and BioTime will pay to HBL, underwriter, controlling individual, corporation,
partnership, trust, limited liability company, association or other entity
(collectively, "Person"), or other aforementioned Person any legal or other
expenses reasonably incurred thereby in connection with investigating or
defending any claim or proceeding from which Damages may result, as such
expenses are incurred; provided, however, that the indemnity agreement contained
in this subsection shall not apply to amounts paid in settlement of any such
claim or proceeding if such settlement is effected without the consent of
BioTime, at its discretion,  nor shall BioTime be liable for any Damages to the
extent that they arise out of or are based upon actions or omissions made in
reliance upon and in conformity with written information furnished by or on
behalf of HBL, underwriter, controlling Person, or other aforementioned
Person. “Damages” means any loss, damage, claim or liability (joint or several)
to which a party hereto may become subject under the Securities Act, the
Exchange Act, or other federal or state law, insofar as such loss, damage, claim
or liability (or any action in respect thereof) arises out of or is based upon:
(i) any untrue statement or alleged untrue statement of a material fact
contained in any registration statement of BioTime or HBL, as applicable,
including any preliminary prospectus or final prospectus contained therein or
any amendments or supplements thereto; (ii) an omission or alleged omission to
state therein a material fact required to be stated therein, or necessary to
make the statements therein not misleading; or (iii) any violation or alleged
violation by the indemnifying party (or any of its agents or Affiliates (as
defined in Cell Cure's Articles)) of the Securities Act, the Exchange Act, any
state securities law, or any rule or regulation promulgated under the Securities
Act, the Exchange Act, or any state securities law.



[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
7

--------------------------------------------------------------------------------

8.5.2.
To the extent permitted by law, HBL will indemnify and hold harmless BioTime and
each of its directors, each of its officers who has signed the registration
statement, each Person (if any), who controls BioTime within the meaning of the
Securities Act, legal counsel and accountants for BioTime, any underwriter (as
defined in the Securities Act), and any controlling Person of any such
underwriter, against any Damages, in each case only to the extent that such
Damages arise out of or are based upon actions or omissions made in reliance
upon and in conformity with written information furnished by or on behalf of
HBL; and HBL will pay to BioTime and each other aforementioned Person any legal
or other expenses reasonably incurred thereby in connection with investigating
or defending any claim or proceeding from which Damages may result, as such
expenses are incurred; provided, however, that the indemnity agreement contained
in this subsection shall not apply to amounts paid in settlement of any such
claim or proceeding if such settlement is effected without the consent of HBL,
at its discretion; and provided further that in no event shall the aggregate
amounts payable by any Holder by way of indemnity or contribution under this
subsection (ii) or subsection (iv) below exceed the proceeds from the offering
received HBL (net of any selling expenses paid by HBL), except in the case of
fraud or willful misconduct by HBL.




8.5.3.
Promptly after receipt by an indemnified party under this Section 8.5 of notice
of the commencement of any action (including any governmental action) for which
a party may be entitled to indemnification hereunder, such indemnified party
will, if a claim in respect thereof is to be made against any indemnifying party
under this Section 8.5, give the indemnifying party notice of the commencement
thereof.  The indemnifying party shall have the right to participate in such
action and, to the extent the indemnifying party so desires, participate jointly
with any other indemnifying party to which notice has been given, and to assume
the defense thereof with counsel mutually satisfactory to the parties; provided,
however, that an indemnified party (together with all other indemnified parties
that may be represented without conflict by one counsel) shall have the right to
retain one  separate counsel, at its expense unless representation of such
indemnified party by the counsel retained by the indemnifying party would be
inappropriate due to actual or potential conflict of interest between such
indemnified party and any other party represented by such counsel in such
action.  The failure to give notice to the indemnifying party will not relieve
it of any liability that it may have to any indemnified party except if such
failure shall have materially prejudiced the indemnifying party.



[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
8

--------------------------------------------------------------------------------

8.5.4.
To provide for just and equitable contribution to joint liability under the
Securities Act in any case in which either: (i) any party otherwise entitled to
indemnification hereunder makes a claim for indemnification pursuant to this
Section 8.5 but it is judicially determined (by the entry of a final judgment or
decree by a court of competent jurisdiction and the expiration of time to appeal
or the denial of the last right of appeal) that such indemnification may not be
enforced in such case, notwithstanding the fact that this Section 8.5 provides
for indemnification in such case, or (ii) contribution under the Securities Act
may be required on the part of any party hereto for which indemnification is
provided under this Section 8.5, then, and in each such case, such parties will
contribute to the aggregate losses, claims, damages, liabilities, or expenses to
which they may be subject (after contribution from others) in such proportion as
is appropriate to reflect the relative fault of each of the indemnifying party
and the indemnified party in connection with the statements, omissions, or other
actions that resulted in such loss, claim, damage, liability, or expense, as
well as to reflect any other relevant equitable considerations.  The relative
fault of the indemnifying party and of the indemnified party shall be determined
by reference to, among other things, whether the untrue or allegedly untrue
statement of a material fact, or the omission or alleged omission of a material
fact, relates to information supplied by the indemnifying party or by the
indemnified party and the parties’ relative intent, knowledge, access to
information, and opportunity to correct or prevent such statement or omission;
provided, however, that, in any such case (x) HBL shall not be required to
contribute any amount in excess of the public offering price of all such Traded
Stock offered and sold by HBL pursuant to such registration statement, and (y)
no Person guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the Securities Act) will be entitled to contribution from any Person
who was not guilty of such fraudulent misrepresentation; and provided further
that in no event shall HBL’s liability pursuant to this subsection (iv), when
combined with the amounts paid or payable by HBL pursuant to subsection (ii),
exceed the proceeds from the offering received by HBL (net of any selling
expenses paid by HBL), except in the case of willful misconduct or fraud by HBL.




9.
Miscellaneous




9.1.
Entire Agreement; Amendment. This Agreement and the schedules and exhibits
hereto, constitute the full and entire understanding and agreement between the
parties with regard to the subject hereof, and no party shall be liable or bound
to any other party in an manner by any warranties, representations or covenants
except as specifically set forth herein or therein. Neither this Agreement nor
any term hereof may be amended, waived or discharged other than by a written
instrument signed by all the parties hereto.




9.2.
Notices. All notices and other communications given or made pursuant hereto
shall be in writing, in English and shall be deemed effectively given:  (i) upon
delivery to the party if delivered personally or via courier; (ii) when sent by
confirmed electronic mail or facsimile if sent during normal business hours of
the recipient; if not, then on the next business day; or (iii) on the date set
forth on the return receipt, if sent by registered or certified mail, return
receipt requested, postage prepaid. All notices and communications shall be sent
to the parties at the addresses set forth on the signature page below (or at
such other addresses as shall be specified by notice given in accordance with
this Section 9.2).

 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
9

--------------------------------------------------------------------------------

9.3.
Assignment. Neither party may assign, convey or transfer any of its rights or
obligations under this Agreement; provided, that HBL may assign it rights
hereunder to any of its Affiliates (as such term is defined in Cell Cure's
Articles).

 

9.4.
Delays or Omissions. No delay or omission to exercise any right, power, or
remedy accruing to any party upon any breach or default under this Agreement
shall be deemed a waiver of any other breach or default theretofore or
thereafter occurring. Any waiver, permit, consent, or approval of any kind or
character on the part of any party of any breach or default under this
Agreement, or any waiver on the part of any party of any provisions or
conditions of this Agreement, must be in writing and shall be effective only to
the extent specifically set forth in such writing.




9.5.
Severability. In the event that any provision of this Agreement becomes or is
declared by a court of competent jurisdiction to be illegal, unenforceable or
void, this Agreement shall continue in full force and effect without said
provision; provided, however, that in such event this Agreement shall be
interpreted so as to give effect, to the greatest extent consistent with and
permitted by applicable law, to the meaning and intention of the excluded
provision as determined by such court of competent jurisdiction.




9.6.
Expenses; taxes. Each party shall bear all taxes incurred by it in connection
with the Transactions and for which such party is statutorily liable. However,
in the event that BioTime is required to withhold income taxes at source with
respect to the transfer of the Traded Stock pursuant to Section 2.2.4.2 above,
BioTime shall have the right to withhold such amounts as required under
applicable tax law at the applicable rate for such withholding in accordance
with applicable law or a HBL Tax Certificate providing for a reduced rate.
“HBL Tax Certificate” means a certification or ruling of exemption of
withholding tax and/or proof of payment, or arrangement to pay, or a deferral of
payment of any taxes required to be so paid by HBL, issued by relevant tax
authority, in a form and substance acceptable to BioTime.




9.7.
Representation; waiver of conflict of interest. Each party hereto acknowledges
that it has had the opportunity to obtain independent legal and tax advice prior
to executing this Agreement and fully understands all provisions of this
Agreement. HBL and BioTime recognize and acknowledge that counsel to BioTime
also represents Cell Cure in connection with various legal matters and each of
BioTime and HBL waive any conflict of interest or other allegations in this
regard.




9.8.
Governing Law and Jurisdiction. This Agreement shall be governed in all respects
by the laws of the State of Israel. Any proceeding regarding a dispute arising
under or in relation to this Agreement shall be resolved solely and exclusively
in the competent court located (i) in the city of Tel Aviv, Israel, if such
proceeding is initiated by BioTime, and (ii) in the city of New York, New York,
if such proceeding is initiated by HBL, and each of the parties hereto hereby
irrevocably submit to the exclusive jurisdiction of such venue.



[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
10

--------------------------------------------------------------------------------

9.9.
Counterparts. This Agreement may be executed in any number of counterparts and
the executed signature pages sent to the other parties by facsimile transmission
or PDF shall be binding as evidence of such party’s agreement hereto and
acceptance hereof.



[SIGNATURE PAGE FOLLOWS]


[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
11

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
 
/s/ Aditya P. Mohanty
   
/s/ Baruch Halpert
BioTime Inc.
   
HBL-Hadasit Bio-Holdings Ltd.

 
Name:
Aditya O. Mohanty
 
Name:
Baruch Halpert
Title:
Co-CEO
 
Title:
Chairman

 
1010 Atlantic Ave., Suite 102
 
Jerusalem Bio-Park, 5th Floor
Alameda, CA 94501
 
Hadassah Ein-Kerem Campus,
USA
 
Jerusalem 91120
   
Israel

 
Facsimile:
 
     
E-mail:
 
   
Facsimile:
 
 
Attn:
 
   
E-mail:
 
     
Attn:
   

 

 
/s/ Rami Skaliter
   
Cell Cure Neurosciences Ltd.
         
Name:
Rami Skaliter
   
Title:
Chief Scientific Officer
 

 

 
P.O. Box 12000
 
JBP Bldg, 5th floor
 
Hadassah Ein Kerem
 
Hebrew University of Jerusalem,
 
Ein Kerem, Jerusalem 91120
 
Israel
 
Facsimile: 02-642-9856
 
E-mail:
 
   
Attn: CEO



[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
12

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.
 
SCHEDULE A
 
Share Transfer Deed
 
Schedule A
 


Share Transfer Deed
 
The undersigned, HBL-Hadasit Bio-Holdings Ltd. (the “Transferor”), hereby
transfers to BioTime, Inc. (the “Transferee”), for consideration received, the
sufficiency of which is hereby acknowledged, all of the rights, title and
interests in 96,025 Ordinary Shares, par value NIS 0.01 each of Cell Cure
Neurosciences ltd. (“Cell Cure”) to hold unto the Transferee and the successors
and assigns of the Transferee, all upon the terms and conditions pursuant to the
Articles of Association of Cell Cure, as shall be in effect from time to time.,
and the Transferree does hereby agree to accept and hold such shares subject to
the above terms and conditions.
 
BioTime, Inc.
 
HBL-Hadasit Bio-Holdings Ltd.
         
 
 
 
 
Name: Aditya Mohanty
Name: Baruch Halpert
Title: Co-Chief Executive Officer
 
Title: Chairman
 

 

   
 
   
Name: Yoram Azulai
   
Title: CFO, acting CEO
       
 
 
 
Witness to the signature
 
Witness to the signature
of the Transferee
 
of the Transferor

 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
13

--------------------------------------------------------------------------------

SCHEDULE B
 
Letters of Resignation
 
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.
 
SCHEDULE B


FORM OF LETTER OF RESIGNATION
 

To:
Cell Cure Neurosciences Ltd. (the “Company”)




Re:
Resignation from the Board of Directors

 
I, undersigned, hereby resign from the Board of Directors of the Company subject
to and effective as of immediately following the Closing of the Share Purchase
and Transfer Agreement by and among BioTime, Inc., HBL-Hadasit Bio-Holdings
Ltd., and the Company, dated June 16, 2017 (the “SPA”). Capitalized terms used
herein and not defined herin shall have the meaning ascribed to them in the SPA.
 
 
 
Michel Habib
 

 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
14

--------------------------------------------------------------------------------

SCHEDULE B


FORM OF LETTER OF RESIGNATION
 

To:
Cell Cure Neurosciences Ltd. (the “Company”)




Re:
Resignation from the Board of Directors

 
I, undersigned, hereby resign from the Board of Directors of the Company subject
to and effective as of immediately following the Closing of the Share Purchase
and Transfer Agreement by and among BioTime, Inc., HBL-Hadasit Bio-Holdings
Ltd., and the Company, dated June 16, 2017 (the “SPA”). Capitalized terms used
herein and not defined herin shall have the meaning ascribed to them in the SPA.


 
 
Baruch Halpert
 

 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
15

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.
 

SCHEDULE C
 

Debt Purchase Agreement
 

DEBT AND NOTE PURCHASE AGREEMENT


THIS DEBT AND NOTE PURCHASE AGREEMENT (the "Agreement") is made and entered on
June 16 2017 ("Effective Date"), by and between BioTime Inc., a California
corporation, with offices at 1010 Atlantic Ave., Suite 102, Alameda, CA 94501
("BioTime") and HBL-Hadasit Bio-Holdings Ltd., an Israeli corporation, having
its place of business at Jerusalem Bio-Park, 5th Floor Hadassah Ein-Kerem
Campus, Jerusalem 91120, Israel ("HBL").


W I T N E S S E T H:


WHEREAS, HBL remitted loans to Cell Cure Neurosciences Ltd. ("Cell Cure"), in
the aggregate principal amount of US [ * ] under certain Subscription Offers and
Loan Agreements and the promissory notes issued thereunder (collectively, the
"Loan Documents"), all as detailed in Exhibit A attached hereto (collectively
with accrued interest thereof as of the date hereof, in the amount of US [ * ],
the "Cell Cure Debt"); and


WHEREAS, BioTime wishes to purchase the Cell Cure Debt from HBL and to assume
all of HBL’s rights and obligations under the Loan Documents and HBL desires to
sell the Cell Cure Debt to BioTime and to assign the Loan Documents to BioTime,
all in accordance with the terms and conditions set forth in this Agreement; and


NOW, THEREFORE, the parties hereto hereby agree as follows:



1.
Sale of the Debt; Issuance of Warrant; Participation Rights.




 
1.1.
Subject to the terms and conditions of this Agreement, and in reliance upon the
representations, warranties, covenants and agreements contained in this
Agreement:




1.2.
HBL shall sell the Cell Cure Debt to BioTime and BioTime shall purchase the Cell
Cure Debt from HBL, for an aggregate purchase price of [ * ] (the "Purchase
Price"), to be paid to HBL at the Closing (as defined below) in the manner set
forth herein.




1.3.
The Purchase Price shall be paid by BioTime to HBL by issuance to HBL of [ * ]
shares of BioTime common stock which are listed on the NYSE MKT (the "Traded
Stock"), [ * ].




1.4.
HBL and BioTime hereby undertake to vote all of their shares in Cell Cure in
favor of this Agreement, the SPA (as defined below) and the transactions
contemplated hereunder and thereunder, subject to the terms and conditions set
forth herein and therein. HBL and BioTime further irrevocably and
unconditionally undertake to take all further acts and to execute all documents
and instruments (including all corporate resolutions, share transfer deeds and
any other documents and instruments), as required to consummate the transaction
contemplated hereunder and thereunder, all in accordance with and subject to the
terms and conditions set forth herein and therein.



[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
16

--------------------------------------------------------------------------------

1.5.
In the event that during the period commencing on the Effective Date and ending
on the earlier of the Closing and the date of termination of this Agreement
pursuant to Section 6 (the "Effective Period"), Cell Cure consummates any
Financing Transaction (as defined below), HBL hereby agrees and confirms that it
shall not participate in such Financing Transaction; provided, however that if
the Closing does not occur for any reason whatsoever, HBL shall be entitled to
participate in each Financing Transaction consummated during the Effective
Period, [ * ] Cell Cure's Third Amended and Restated Articles of Association, as
amended on March 12, 2012, February 3, 2014 and on December 20, 2016 ("Cell
Cure's Articles") [ * ], in accordance with and subject to the provisions of
this Section 1.5. The term "Financing Transaction" means any financing
transaction in which Cell Cure raises funds through the issuance of shares
and\or other securities, including, without limitation, any loan agreements,
promissory notes or other commitments which by their terms are exchangeable,
exercisable or convertible for or into share capital of Cell Cure; the term
"Internal Financing Transaction" means any Financing Transaction between Cell
Cure and its existing shareholders, including under Section 9 ('Further
Funding') of the Amended and Restated Shareholders Agreement by and between Cell
Cure's shareholders, dated October 7, 2010, as amended (the "Shareholders
Agreement"); the term "External Financing Transaction" means any Financing
Transaction which does not constitute an Internal Financing Transaction; and the
term "Financing Transaction Agreements" means the applicable agreements
governing the Financing Transaction and all ancillary agreements and documents
thereto.




1.5.1.
In the event Cell Cure consummates an Internal Financing Transaction during the
Effective Period, HBL may elect to participate in any Internal Financing
Transaction(s) [ * ] by delivering BioTime and Cell Cure a written notice during
the initial [ * ] days following the Effective Period (an "Internal
Participation Notice"), in such amount as shall be described in the Internal
Participation Notice (the "HBL Internal Participation Amount"). If HBL provides
BioTime and Cell Cure with an Internal Participation Notice within the
above-mentioned period, then within [ * ] business days after receipt of the
Internal Participation Notice, HBL will remit the HBL Internal
Participation Amount directly to BioTime and BioTime, unconditionally, will
assign its rights under the applicable Financing Transaction Agreements relating
to the HBL Internal Participation Amount (including any Cell Cure securities)
and take all further acts and execute all documents and instruments as required,
such that HBL shall become a party to such agreements, in accordance with
Section 1.5.3.




1.5.2.
In the event Cell Cure consummates an External Financing Transaction during the
Effective Period, then HBL may elect to participate in such External Financing
Transaction(s) [ * ] by delivering to BioTime and Cell Cure a written notice
during the initial [ * ] days following the Effective Period (an "External
Participation Notice"), in such amount as shall be described in the External
Participation Notice (the "HBL External Participation Amount"). If HBL provides
BioTime and Cell Cure an External Participation Notice within the
above-mentioned period, then within five (5) business days after receipt of the
External Participation Notice, HBL will remit the HBL Internal
Participation Amount to Cell Cure and HBL shall become a party to the applicable
Financing Transaction Agreements, in accordance with Section 1.5.3.



[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
17

--------------------------------------------------------------------------------

1.5.3.
BioTime shall notify HBL of any Financing Transaction consummated during the
Effective Period by providing HBL a written notice by no later than [ * ] days
following the closing thereof and shall provide HBL with a true and complete
copy of all Financing Transaction Agreements. BioTime shall ensure that Cell
Cure shall take all acts as required to enable the participation of HBL pursuant
to this Section 1.5 in any Financing Transaction consummated during the
Effective Period, including the reservation of such amount out of the aggregate
investment amount equal to [ * ]. Upon participation pursuant to Section 1.5.1
or 1.5.2 above, HBL shall be entitled to [ * ] in such Financing Transaction
(the “Investors”), on a pari-passu basis, as if the HBL Internal Participation
Amount or HBL External Participation Amount, as applicable, was invested by HBL
under the Financing Transaction Agreements at the closing thereof, all in
accordance with the terms and conditions set forth therein. [ * ] shall ensure
that [ * ] takes all actions reasonably necessary to ensure that HBL shall be
added as a party to the Financing Transaction Agreements for purpose of
providing it with the rights and benefits of the Investors on a proportionate
basis, including any shareholder rights, the right to rely on representations
and warranties provided thereunder and to be indemnified in connection
therewith.




1.5.4.
Failure by HBL to provide an Internal Participation Notice or External
Participation Notice, as applicable, with respect to a specific Financing
Transaction consummated during the Effective Period, shall be deemed a wavier by
HBL of its participation right under this Section 1.5 with respect to such
Financing Transaction, all subject to the compliance of Cell Cure and BioTime
with their respective obligations under this Section 1.5.



[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
18

--------------------------------------------------------------------------------

1.6.
In the event that Cell Cure consummates a Financing Transaction through the
issuance of shares during the five (5) year period following Closing (the
"Qualifying Period"), then upon the closing of such Financing Transaction,
BioTime shall ensure that Cell Cure shall issue to HBL a warrant, substantially
in the form attached hereto as Exhibit C (the "Investment Warrant"), to purchase
shares of the same type and class as issued in such Financing Transaction, in an
amount equal to 5% of the aggregate amount of Cell Cure's securities issued as
part of such Financing Transaction at an exercise price equal to the [ * ]. Each
Investment Warrant shall be exercisable during a period of five (5) years
commencing on the Closing, subject to the terms and conditions set forth
therein. Cell Cure shall notify HBL of such Financing Transaction by providing
HBL a written notice by no later than five (5) days prior to the closing
thereof. Is it hereby agreed and acknowledged that in the event that HBL is
entitled to an Investment Warrant pursuant to this Section 1.6 and Cell Cure
fails to issue HBL such Investment Warrant, BioTime shall grant HBL an option to
purchase shares of Cell Cure held by it, of the same type and class as issued in
such Financing Transaction, in an amount and at an exercise price equal to [ * ]
(a "BioTime Call Option"). BioTime undertakes to reserve that number of shares
of Cell Cure held by it, as may be required from time to time to allow for the
issuance and exercise of BioTime Call Option(s), free and clear of all
pre-emptive rights, liens, pledges, security interests, charges and
encumbrances. In the event of an exercise of a BioTime Call Option, HBL shall be
entitled to deduct and withhold from the aggregate exercise price, upon exercise
thereof, otherwise payable to BioTime under the terms thereof, such amounts as
HBL is required to deduct and withhold with respect to the making of such
payment under applicable tax law at the applicable rate for such withholding,
unless BioTime provides HBL a valid tax certificate issued by the Israeli tax
authority, in a form and substance acceptable to HBL, stating that no
withholding, or reduced withholding, of tax is required in connection with the
payment of the exercise price from HBL to BioTime, in which case the taxes shall
not be withheld, or shall be withheld at the applicable reduced rate.




1.7.
For as long as the Debt Warrant (defined below) remains exercisable, and
thereafter for as long as HBL holds any shares of Cell Cure, BioTime shall
ensure that HBL shall be entitled to appoint, replace and dismiss, on its
behalf, one (1) observer (the "HBL Observer") to Cell Cure's Board of Directors
(the "Board") who shall be invited to and shall have the right to attend all
meetings (including meetings held by any means of communication) of the Board in
a non-voting capacity and to receive any and all notices, information, materials
and proposed resolutions (including, without limitation, any proposed
resolutions for adoption in writing) delivered to the members of the Board
concurrently with the delivery thereof to the members of the Board; provided,
however, that the HBL Observer may be excluded from any Board meeting or portion
thereof and need not be provided such materials if the Board reasonably
determines in good faith that such exclusion of the HBL Observer's attendance at
such meeting or access to such information is necessary in order to preserve an
attorney-client privilege or to avoid a conflict of interest between Cell Cure
and HBL.




1.8.
BioTime and HBL each ensure that any and all outstanding convertible loans
remitted to Cell Cure by them prior to the Closing, including the Cell Cure Debt
and all convertible loans remitted to Cell Cure by BioTime, and the promissory
notes issued thereunder (collectively, "Cell Cure's Convertible Loans"), shall
be converted into non-convertible loans and the governing documents with respect
thereof, including the Loan Documents (collectively, "Cell Cure's Loan
Documents"),shall be amended, such that immediately prior to the Closing, Cell
Cure shall have no convertible loans and\or other securities, promissory notes
or other securities or commitments which by their terms are exchangeable,
exercisable or convertible for or into share capital of Cell Cure ("Convertible
Securities"), excluding (a) the warrant issued by Cell Cure to Hadasit Research
Services and Development Ltd. dated October 7, 2010; (b) the warrant issued to [
* ] dated August 1, 2016; (c) the loan remitted by [ * ] under the Subscription
Offer dated May 8, 2014 and Subscription Offer dated November 10, 2015, in the
aggregate principal amount of US[ * ] (the “[ * ] Loans”); and (d) any
outstanding options that have been or may be issued under Cell Cure's option
plan and any shares reserved or to be reserved for issuance thereunder.



[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
19

--------------------------------------------------------------------------------

1.9.
During the Qualifying Period, BioTime shall ensure that Cell Cure shall not
consummate a Financing Transaction other than through the issuance of shares and
that neither BioTime nor any other third party will remit convertible loans
and\or funds to Cell Cure in consideration of the issuance of Convertible
Securities, unless BioTime obtains HBL's prior written consent to such
remittance and issuance.




2.
Closing; Delivery




2.1.
Closing. The transactions contemplated by this Agreement shall occur through the
electronic exchange of documents on the date of Closing of the SPA (as such term
is defined therein), subject to the satisfaction of the conditions set forth in
Section 2.2 below (the “Closing”).




2.2.
Conditions to Closing. The obligations of the parties to consummate the
transactions contemplated by this Agreement at the Closing are subject to the
fulfillment, on or before the Closing, of each of the following conditions,
unless otherwise waived in writing by either HBL or BioTime, as applicable:




2.2.1.
Representations and Warranties. The representations and warranties of BioTime
contained in Section 3 and the representations and warranties of HBL contained
in Section 4 shall be true and correct in all respects as of the Closing.




2.2.2.
Performance. Each of BioTime and HBL shall have performed and complied with all
covenants, agreements, obligations and conditions contained in this Agreement
that are required to be performed or complied with by such party on or before
the Closing.




2.2.3.
Consents. All authorizations, approvals or permits, if any, that are required in
connection with the lawful sale and transfer of the Cell Cure Debt and the
issuance of the Traded Stock to HBL pursuant to this Agreement shall be obtained
by BioTime and HBL, as applicable, and effective as of the Closing.




2.2.4.
Deliveries and Transactions. At the Closing, the following transactions shall
occur (the “Transactions”), which Transactions shall be deemed to take place
simultaneously and no Transaction shall be deemed to have been completed or any
document described in this Section 2.2.4 delivered until all such Transactions
have been completed and all required documents delivered:



[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
20

--------------------------------------------------------------------------------

  2.2.4.1.
Issuance by BioTime to HBL of the Traded Stock in accordance with Section 1.3
above. In the event that HBL delivers to BioTime a Trustee Tax Certificate (as
defined below) at or prior to Closing, then upon receipt thereof, BioTime shall
deposit, or cause to be deposited, with a trustee appointed by HBL (the
“Trustee”), such number of Traded Stock in accordance of Sections 1.2 and 1.3
(the “Closing Payment Fund”). For the purpose of this Agreement, "Trustee Tax
Certificate" means a certificate or ruling of exemption of withholding tax or
arrangement to pay, or a deferral of payment of any taxes required to be so paid
by HBL, issued by relevant tax authority whereby all responsibility for payment
of any taxes required to be so paid by HBL shall fall of the Trustee and
exempting BioTime from the duty to withhold any tax, in a form and substance
acceptable to BioTime.




2.2.4.2.
HBL shall have delivered to BioTime (i) a Trustee Tax Certificate, or (ii) HBL
Tax Certificate (as defined below) exempting BioTime from the duty to withhold
any tax on the Closing date, or (iii) an amount in cash equal to [ * ].




2.2.4.3.
HBL shall be provided a warrant to purchase such number of Ordinary Shares of
Cell Cure, par value NIS 0.01 each, equal to 5% (five percent) of Cell Cure's
issued and outstanding share capital on a fully diluted basis (excluding any
outstanding options issued under Cell Cure's option plan and any shares reserved
for issuance thereunder and the conversion of the [ * ] Loans) as of the
Closing, substantially in the form attached hereto as Exhibit B (the “Debt
Warrant”).




2.2.4.4.
The execution and delivery by HBL and BioTime of the Share Purchase and Transfer
Agreement between the parties hereto to which this Agreement forms an attachment
(the "SPA"), and consummation of the Closing thereunder (as such term is defined
therein).




2.2.4.5.
The Board shall have approved the transactions contemplated hereunder, including
the assignment of the Cell Cure Debt and the obligations of Cell Cure hereunder
(the “Board Consent”), and BioTime shall have delivered to HBL a true and
correct copy of such Board Consent.




2.2.4.6.
BioTime shall have delivered HBL a written confirmation of Cell Cure confirming
the assumption of HBL’s rights and obligations under the Loan Documents by
BioTime in accordance with the terms and conditions set forth in this Agreement,
and that the transactions contemplated by this Agreement, including the sale of
the Cell Cure Debt, were duly authorized and approved by the Board and are in
compliance with Cell Cure's Articles and organizational documents.



[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
21

--------------------------------------------------------------------------------

2.2.4.7.
BioTime shall have provided HBL evidence satisfactory to HBL, that Cell Cure's
Convertible Loans have been converted into non-convertible loans and that the
Cell Cure's Loan Documents have been amended accordingly, all in accordance with
Section 1.8 above.




2.2.4.8.
The Registration Statement (as defined below) for the Traded Stock filed in
accordance with Section 7.1, being declared effective by the Securities and
Exchange Commission (the "SEC").




2.3.
Cell Cure Organizational Documents.




2.3.1.
Following the Closing, BioTime shall ensure that (i) Cell Cure's shareholders
adopt the amendment to Cell Cure's Articles or a new set of articles, in the
form attached hereto as Exhibit E (the " Cell Cure's Amended Articles"),
providing, inter alia, that the issuance of the Debt Warrant, Investment
Warrants and any shares issuable upon exercise thereof and the transfer of
shares by BioTime to HBL under the BioTime Call Option(s), shall not be subject
to any pre-emptive rights or rights of first refusal of Cell Cure's
shareholders, as applicable; and (ii) the Shareholders Agreement is terminated.
tBioTime shall provide HBL evidence satisfactory to HBL, that the obligations
under this Section 2.3.1 have been performed, within ninety (90) days following
the Closing date.




2.3.2.
BioTime shall ensure that item (v) in the definition of New Securities, as it
pertains to HBL as well as Articles 20.7 and 58 of Cell Cure's Amended Articles
as set forth in Section 2.3.1 above and the amendment to Cell Cure's Loan
Documents, as contemplated by Section 2.3.1 and 2.2.4.7 respectively, shall
remain in full force and effect until the later of (i) the end of the Qualifying
Period, and (ii) the expiration and\or exercise of the Debt Warrant and\or the
Investment Warrant(s) held by HBL, if any.




3.
Representations and Warranties of BioTime. BioTime hereby makes the following
representations and warranties to HBL:




3.1.
BioTime has the requisite power and authority to enter into this Agreement and
to consummate the transactions contemplated hereby and otherwise to carry out
its obligations hereunder. This Agreement, and any ancillary document hereto,
when executed and delivered by BioTime, shall be duly and validly authorized,
executed and delivered by BioTime and constitute the valid and legally binding
obligations of BioTime, legally enforceable against it in accordance with its
terms, subject, however, to applicable bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar laws of general applicability
relating to or affecting creditor’s rights and to general equitable principles.



[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
22

--------------------------------------------------------------------------------

3.2.
As the majority shareholder of Cell Cure, it is familiar with the condition and
operations of Cell Cure and in addition, has had the opportunity to ask
questions of and receive answers from and/or obtain additional information from,
the management of Cell Cure concerning the financial and other affairs of Cell
Cure.




3.3.
BioTime has obtained the requisite consents, approvals and/or agreement of any
individual or entity as required to be obtained by BioTime to execute and
perform this Agreement or any agreements, instruments or other obligations
entered into in connection with this Agreement, and the transaction contemplated
hereby and thereby, including the issuance of the Traded Stock to HBL pursuant
to Section 1.3.




3.4.
The Traded Stock to be issued pursuant to this Agreement will not be issued in
violation of any preemptive rights, right of first refusal and\or any other
rights of the current or past shareholders of BioTime, or any agreement to which
BioTime was or is a party or bound. When issued and delivered in accordance with
this Agreement, the Traded Stock shall be (a) duly and validly authorized,
issued and outstanding in compliance with all applicable federal or state
securities laws, fully paid and non-assessable, and issued in compliance with
all applicable federal or state securities laws (b) listed for trading on the
NYSE MKT and will be able to be sold under the Registration Statement assuming
compliance the prospectus delivery requirements and (c) free and clear of any
liens, claims, charges, rights, pledges, security interests, mortgages, options,
title defects or other encumbrances, restrictions or limitations of any nature
whatsoever or other security interest of any kind or character or any right of
any third party.




3.5.
All registration statements, certifications, forms, reports and other documents
(the “Company Reports”) filed by BioTime with the SEC: (i) complied in all
material respects with the applicable requirements of the Securities Exchange
Act of 1934, as amended (the "Exchange Act"), Securities Act of 1933, as amended
("Securities Act"), and the Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley
Act”), as the case may be, and the rules and regulations thereunder applicable
to such Company Reports at the time such Company Report was filed or submitted
with the SEC; and (ii) did not contain any untrue statement of a material fact
or omitted to state a material fact required to be stated therein or necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading. Since January 1, 2015, BioTime has been in
compliance in all material respects with (i) the applicable provisions of the
Securities Act, the Exchange Act and the Sarbanes-Oxley Act (and (ii) the
applicable listing and corporate governance rules and regulations of NYSE MKT
and other requirements of the California Corporations Code.




3.6.
The consolidated financial statements (including any related notes) contained in
the Company Reports: (i) complied as to form in all material respects with any
applicable law and the published rules and regulations of the SEC applicable
thereto; (ii) were prepared in accordance with US GAAP applied on a consistent
basis throughout the periods covered (except as may be indicated in the notes to
such financial statements and except that the unaudited financial statements may
not contain footnotes and are subject to normal and recurring year-end
adjustments that will not, individually or in the aggregate, be material in
amount), and (iii) fairly presented, in all material respects, the consolidated
financial position of BioTime as of the respective dates thereof and the results
of operations and cash flows of BioTime for the periods covered thereby.



[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
23

--------------------------------------------------------------------------------

4.
Representations and Warranties of HBL. HBL hereby makes the following
representations and warranties to BioTime:




4.1.
HBL is the sole owner of the Cell Cure Debt and has not granted rights therein
to any third party.




4.2.
HBL has the requisite power and authority to enter into this Agreement and to
consummate the transactions contemplated hereby and otherwise to carry out its
obligations hereunder. This Agreement, and any ancillary document hereto, when
executed and delivered by HBL, shall be duly and validly authorized, executed
and delivered by HBL and constitute the valid and legally binding obligations of
HBL, legally enforceable against it in accordance with its terms, subject,
however, to applicable bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar laws of general applicability relating to
or affecting creditor’s rights and to general equitable principles.




4.3.
HBL has obtained the requisite consents, approvals and/or agreement of any
individual or entity as required to be obtained by HBL in connection with the
execution and performance by HBL of this Agreement or the execution and
performance by HBL of any agreements, instruments or other obligations entered
into in connection with this Agreement, including, but not limited to, any
authorizations required from the Israeli Securities Authority, if any.




5.
Publication



The parties have agreed this Agreement and the transaction contemplated
hereunder are confidential and shall not be disclosed by either party.
Accordingly, neither party shall issue any press release, statement or other
disclosure regarding this Agreement other than as set forth in Exhibit D
attached hereto or such other disclosure as shall be agreed upon the parties.
The above limitation shall not apply to the extent that such disclosure is
required under applicable securities law or regulation (including the Exchange
Act) or the Tel-Aviv Stock Exchange rules.



6.
Termination



This Agreement shall be terminated upon the termination of the SPA, provided
that Section 1.5 shall survive the termination of this Agreement and shall
remain in full force and effect in accordance with its terms.


[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
24

--------------------------------------------------------------------------------

7.
Registration Rights




7.1.
Within fifteen (15) days from the Effective Date, unless otherwise agreed upon
in writing by HBL and BioTime), BioTime shall file with the SEC a registration
statement on a Form S-3 to register for resale the Traded Stock with the SEC
(“Registration Statement”) and shall provide HBL with a copy of the Registration
Statement within two (2) business day from the date of filing the Registration
Statement with the SEC. Prior to filing such Registration Statement, BioTime
shall give HBL a reasonable opportunity to review and comment on the
Registration Statement, and BioTime agrees to include all reasonable comments
provided by HBL or its legal counsel. BioTime’s obligation to file the
Registration Statement shall be dependent upon HBL’s providing the information
necessary for BioTime to include in the Registration Statement relating to HBL’s
capacity as a selling stockholder thereunder.




7.2.
BioTime shall use its commercially reasonable efforts to cause such Registration
Statement to become effective and keep such registration statement effective
until all the securities covered by such Registration Statement may be freely
traded by HBL without volume restrictions under Rule 144 promulgated under the
Securities Act (“Rule 144”). BioTime shall use its commercially reasonable
efforts to cause all securities covered by such Registration Statement to be
listed on the NYSE MKT.




7.3.
All expenses incurred in connection with the Registration Statement, including
all registration, filing, and qualification fees; printers’ and accounting fees;
fees and disbursements of counsel for BioTime, shall be borne by the [ * ] shall
be responsible for the fees and expenses of its own legal counsel in connection
with the Registration Statement.




7.4.
With a view to making available to the HBL the benefits of Rule 144, BioTime
shall:




7.4.1.
make and keep available adequate current public information, as those terms are
understood and defined in Rule 144, at all times after the effective date of the
Registration Statement;




7.4.2.
use commercially reasonable efforts to file with the SEC in a timely manner all
reports and other documents required of BioTime under the Securities Act and the
Exchange Act; and




7.4.3.
furnish to HBL, so long as HBL owns any Traded Stock, forthwith upon request (i)
to the extent accurate, a written statement by BioTime that it has complied with
the reporting requirements of Rule 144, the Securities Act, and the Exchange
Act, or that it qualifies as a registrant whose securities may be resold
pursuant to Form S‑3; and (ii) such other information as may be reasonably
requested in availing HBL of any rule or regulation of the SEC that permits the
selling of any such securities without registration or pursuant to Form S‑3.



[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
25

--------------------------------------------------------------------------------

7.5.
Indemnification.




7.5.1.
To the extent permitted by law, BioTime will indemnify and hold harmless HBL,
and the officers, directors and shareholders of HBL, legal counsel and
accountants for HBL; any underwriter (as defined in the Securities Act) for HBL;
and each Person, if any, who controls HBL or underwriter within the meaning of
the Securities Act or the Exchange Act, against any Damages (as defined below),
and BioTime will pay to HBL, underwriter, controlling individual, corporation,
partnership, trust, limited liability company, association or other entity
(collectively, "Person"), or other aforementioned Person any legal or other
expenses reasonably incurred thereby in connection with investigating or
defending any claim or proceeding from which Damages may result, as such
expenses are incurred; provided, however, that the indemnity agreement contained
in this subsection shall not apply to amounts paid in settlement of any such
claim or proceeding if such settlement is effected without the consent of
BioTime, at its discretion, nor shall BioTime be liable for any Damages to the
extent that they arise out of or are based upon actions or omissions made in
reliance upon and in conformity with written information furnished by or on
behalf of HBL, underwriter, controlling Person, or other aforementioned Person.
“Damages” means any loss, damage, claim or liability (joint or several) to which
a party hereto may become subject under the Securities Act, the Exchange Act, or
other federal or state law, insofar as such loss, damage, claim or liability (or
any action in respect thereof) arises out of or is based upon: (i) any untrue
statement or alleged untrue statement of a material fact contained in any
registration statement of BioTime or HBL, as applicable, including any
preliminary prospectus or final prospectus contained therein or any amendments
or supplements thereto; (ii) an omission or alleged omission to state therein a
material fact required to be stated therein, or necessary to make the statements
therein not misleading; or (iii) any violation or alleged violation by the
indemnifying party (or any of its agents or Affiliates (as defined in Cell
Cure's Articles)) of the Securities Act, the Exchange Act, any state securities
law, or any rule or regulation promulgated under the Securities Act, the
Exchange Act, or any state securities law.




7.5.2.
To the extent permitted by law, HBL will indemnify and hold harmless BioTime and
each of its directors, each of its officers who has signed the registration
statement, each Person (if any), who controls BioTime within the meaning of the
Securities Act, legal counsel and accountants for BioTime, any underwriter (as
defined in the Securities Act), and any controlling Person of any such
underwriter, against any Damages, in each case only to the extent that such
Damages arise out of or are based upon actions or omissions made in reliance
upon and in conformity with written information furnished by or on behalf of
HBL; and HBL will pay to BioTime and each other aforementioned Person any legal
or other expenses reasonably incurred thereby in connection with investigating
or defending any claim or proceeding from which Damages may result, as such
expenses are incurred; provided, however, that the indemnity agreement contained
in this subsection shall not apply to amounts paid in settlement of any such
claim or proceeding if such settlement is effected without the consent of HBL,
at its discretion; and provided further that in no event shall the aggregate
amounts payable by any Holder by way of indemnity or contribution under this
subsection (ii) or subsection (iv) below exceed the proceeds from the offering
received HBL (net of any selling expenses paid by HBL), except in the case of
fraud or willful misconduct by HBL.



[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
26

--------------------------------------------------------------------------------

7.5.3.
Promptly after receipt by an indemnified party under this Section 7.5 of notice
of the commencement of any action (including any governmental action) for which
a party may be entitled to indemnification hereunder, such indemnified party
will, if a claim in respect thereof is to be made against any indemnifying party
under this Section 7.5, give the indemnifying party notice of the commencement
thereof. The indemnifying party shall have the right to participate in such
action and, to the extent the indemnifying party so desires, participate jointly
with any other indemnifying party to which notice has been given, and to assume
the defense thereof with counsel mutually satisfactory to the parties; provided,
however, that an indemnified party (together with all other indemnified parties
that may be represented without conflict by one counsel) shall have the right to
retain one separate counsel, at its expense unless representation of such
indemnified party by the counsel retained by the indemnifying party would be
inappropriate due to actual or potential conflict of interest between such
indemnified party and any other party represented by such counsel in such
action. The failure to give notice to the indemnifying party will not relieve it
of any liability that it may have to any indemnified party except if such
failure shall have materially prejudiced the indemnifying party.




7.5.4.
To provide for just and equitable contribution to joint liability under the
Securities Act in any case in which either: (i) any party otherwise entitled to
indemnification hereunder makes a claim for indemnification pursuant to this
Section 7.5 but it is judicially determined (by the entry of a final judgment or
decree by a court of competent jurisdiction and the expiration of time to appeal
or the denial of the last right of appeal) that such indemnification may not be
enforced in such case, notwithstanding the fact that this Section 7.5 provides
for indemnification in such case, or (ii) contribution under the Securities Act
may be required on the part of any party hereto for which indemnification is
provided under this Section 7.5, then, and in each such case, such parties will
contribute to the aggregate losses, claims, damages, liabilities, or expenses to
which they may be subject (after contribution from others) in such proportion as
is appropriate to reflect the relative fault of each of the indemnifying party
and the indemnified party in connection with the statements, omissions, or other
actions that resulted in such loss, claim, damage, liability, or expense, as
well as to reflect any other relevant equitable considerations. The relative
fault of the indemnifying party and of the indemnified party shall be determined
by reference to, among other things, whether the untrue or allegedly untrue
statement of a material fact, or the omission or alleged omission of a material
fact, relates to information supplied by the indemnifying party or by the
indemnified party and the parties’ relative intent, knowledge, access to
information, and opportunity to correct or prevent such statement or omission;
provided, however, that, in any such case (x) HBL shall not be required to
contribute any amount in excess of the public offering price of all such Traded
Stock offered and sold by HBL pursuant to such registration statement, and (y)
no Person guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the Securities Act) will be entitled to contribution from any Person
who was not guilty of such fraudulent misrepresentation; and provided further
that in no event shall HBL’s liability pursuant to this subsection (iv), when
combined with the amounts paid or payable by HBL pursuant to subsection (ii),
exceed the proceeds from the offering received by HBL (net of any selling
expenses paid by HBL), except in the case of willful misconduct or fraud by HBL.



[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
27

--------------------------------------------------------------------------------

8.
Miscellaneous




8.1.
Entire Agreement; Amendment. This Agreement and the schedule and exhibits
hereto, constitute the full and entire understanding and agreement between the
parties with regard to the subject hereof, and no party shall be liable or bound
to any other party in an manner by any warranties, representations or covenants
except as specifically set forth herein or therein. Neither this Agreement nor
any term hereof may be amended, waived or discharged other than by a written
instrument signed by all the parties hereto.




8.2.
Notices. All notices and other communications given or made pursuant hereto
shall be in writing, in English and shall be deemed effectively given: (i) upon
delivery to the party if delivered personally or via courier; (ii) when sent by
confirmed electronic mail or facsimile if sent during normal business hours of
the recipient; if not, then on the next business day; or (iii) on the date set
forth on the return receipt, if sent by registered or certified mail, return
receipt requested, postage prepaid. All notices and communications shall be sent
to the parties at the addresses set forth on the signature page below (or at
such other addresses as shall be specified by notice given in accordance with
this Section 8.2).




8.3.
Assignment. Neither party may assign, convey or transfer any of its rights or
obligations under this Agreement; provided, that HBL may assign it rights
hereunder to any of its Affiliates (as such term is defined in Cell Cure's
Articles).




8.4.
Delays or Omissions. No delay or omission to exercise any right, power, or
remedy accruing to any party upon any breach or default under this Agreement
shall be deemed a waiver of any other breach or default theretofore or
thereafter occurring. Any waiver, permit, consent, or approval of any kind or
character on the part of any party of any breach or default under this
Agreement, or any waiver on the part of any party of any provisions or
conditions of this Agreement, must be in writing and shall be effective only to
the extent specifically set forth in such writing.




8.5.
Severability. In the event that any provision of this Agreement becomes or is
declared by a court of competent jurisdiction to be illegal, unenforceable or
void, this Agreement shall continue in full force and effect without the said
provision; provided, however, that in such event this Agreement shall be
interpreted so as to give effect, to the greatest extent consistent with and
permitted by applicable law, to the meaning and intention of the excluded
provision as determined by such court of competent jurisdiction.



[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
28

--------------------------------------------------------------------------------

8.6.
Expenses; taxes. Each party shall bear all taxes incurred by it in connection
with the Transactions and for which such party is statutorily liable. However,
in the event that BioTime is required to withhold income taxes at source with
respect to the transfer of the Traded Stock pursuant to Section 2.2.4.2 above,
BioTime shall have the right to withhold such amounts as required under
applicable tax law at the applicable rate for such withholding in accordance
with applicable law or a HBL Tax Certificate providing for a reduced rate. “HBL
Tax Certificate” means a certification or ruling of exemption of withholding tax
and/or proof of payment, or arrangement to pay, or a deferral of payment of any
taxes required to be so paid by HBL, issued by relevant tax authority, in a form
and substance acceptable to BioTime.




8.7.
Representation; waiver of conflict of interest. Each party hereto acknowledges
that it has had the opportunity to obtain independent legal and tax advice prior
to executing this Agreement and fully understands all provisions of this
Agreement. HBL and BioTime recognize and acknowledge that counsel to BioTime
also represents Cell Cure in connection with various legal matters and each of
BioTime and HBL waive any conflict of interest or other allegations in this
regard.




8.8.
Governing Law and Jurisdiction. This Agreement shall be governed in all respects
by the laws of the State of Israel. Any proceeding regarding a dispute arising
under or in relation to this Agreement shall be resolved solely and exclusively
in the competent court located (i) in the city of Tel Aviv, Israel, if such
proceeding is initiated by BioTime, and (ii) in the city of New York, New York,
if such proceeding is initiated by HBL, and each of the parties hereto hereby
irrevocably submit to the exclusive jurisdiction of such venue.




8.9.
Counterparts. This Agreement may be executed in any number of counterparts and
the executed signature pages sent to the other parties by facsimile transmission
or PDF shall be binding as evidence of such party’s agreement hereto and
acceptance hereof.



[SIGNATURE PAGE FOLLOWS]


[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
29

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.


 
 
 
BioTime Inc.
 
HBL-Hadasit Bio-Holdings Ltd.
     
Name: Aditya P. Mohanty
 
Name: Baruch Halpert
Title: Co-CEO
 
Title: Chairman
     
1010 Atlantic Ave., Suite 102
 
Jerusalem Bio-Park, 5th Floor
Alameda, CA 94501
 
Hadassah Ein-Kerem Campus,
USA
 
Jerusalem 91120
   
Israel
     
Facsimile:
     
Facsimile:
   
E-mail:
     
E-mail:
   
Attn:
     
Attn:
   



[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
30

--------------------------------------------------------------------------------

EXHIBIT A


CELL CURE DEBT



 
Loan document
 
Remittance Date
 
Amount of loan remitted (in US$)
 
Subscription Offer dated May 8, 2014
 
September 9, 2014
 
[ * ]
 
September 1, 2015
 
[ * ]
 
April 2, 2015
 
[ * ]
             
Subscription Offer dated November 10, 2015
 
February 14, 2016
 
[ * ]
 
February 21, 2016
 
[ * ]
 
April 19, 2016
 
[ * ]
 
June 14, 2016
 
[ * ]
             
Loan Agreement dated October 5, 2016, as amended on November 29, 2016 and the
promissory notes dated (1) August 25, 2016 and (2) October 6, 2016.
 
August 25, 2016
 
(1) [ * ]
 
October 6, 2016
 
(2) [ * ]
             
Loan Agreement dated, December 11, 2016 and the promissory note dated December
13, 2016
 
December 13, 2016
 
[ * ]
             
Loan Agreement dated March 21, 2017 and the promissory note dated March 29,
2017.
 
March 29, 2017
 
[ * ]
             
Loan Agreement dated March 30, 2017, and the promissory note dated April 24,
2017.
 
April 24, 2017
 
[ * ]



[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
31

--------------------------------------------------------------------------------

Execution Copy
 
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.
 
EXHIBIT B


THIS WARRANT AND THE SECURITIES ISSUABLE UPON EXERCISE OF THIS WARRANT HAVE BEEN
ACQUIRED SOLELY FOR INVESTMENT AND HAVE NOT BEEN REGISTERED UNDER THE U.S.
SECURITIES ACT OF 1933, AS AMENDED OR UNDER ANY APPLICABLE U.S. STATE SECURITIES
LAWS OR COMPARABLE SECURITIES LAW OF A NON-U.S. JURISDICTION (COLLECTIVELY, THE
“SECURITIES LAWS”). THEY MAY NOT BE OFFERED FOR SALE, SOLD, CONVEYED,
TRANSFERRED, PLEDGED, GIFTED, ASSIGNED, ENCUMBERED OR OTHERWISE DISPOSED OF
UNLESS (1) REGISTERED UNDER SUCH SECURITIES LAWS, OR (2) PURSUANT TO AVAILABLE
EXEMPTIONS FROM REGISTRATION UNDER SUCH SECURITIES LAWS AND THE RULES
PROMULGATED THEREUNDER, PROVIDED THAT THE HOLDER DELIVERS TO THE COMPANY AN
OPINION OF COUNSEL, SATISFACTORY TO THE COMPANY, CONFIRMING THE AVAILABILITY OF
SUCH EXEMPTION.


Date of Issuance:
_________ __, 2017



WARRANT TO PURCHASE ORDINARY SHARES
OF CELL CURE NEUROSCIENCES LTD.
(THE “WARRANT”)


THIS CERTIFIES THAT, for value received, the receipt and sufficiency of which is
hereby acknowledged, HBL-Hadasit Bio-Holdings Ltd., (the "Holder") is entitled
to purchase, at the Exercise Price (as such term is defined in Section 2 below)
and at any time and from time to time until the Expiration Date (as defined in
Section 2 hereof),  such number of Ordinary Shares, nominal value NIS 0.01 each
(the “Ordinary Shares”)  of Cell Cure Neurosciences Ltd. (the “Company”) as set
forth herein, subject to the provisions and upon the terms and conditions
hereinafter set forth in this Warrant, being issued to the Holder pursuant to
that certain Debt and Note Purchase Agreement, dated June 16, 2017 (the “Debt
Purchase Agreement”).
 
1.          Number & Class of Warrant Shares; Exercise Price & Period.
 
(a)           Number of Warrant Shares; Exercise Price. The Holder will be
entitled to purchase up to 24,566 Ordinary Shares (the “Warrant Shares”) at an
exercise price per each Warrant Share of US$40.5359 (the "Exercise Price"):
 
 (b)         Vesting. The Warrant Shares shall be fully vested upon the Date of
Issuance, set forth above.
 
 (c)          Exercise Period. This Warrant (and all rights of the Holder
hereunder) will expire and will no longer be exercisable upon the earlier to
occur of: (i) the lapse of 5 (five) years from the Date of Issuance, (ii)
immediately prior to the closing of a Corporate Transaction or (iii) immediately
prior to the closing of an IPO (the "Expiry Date"); provided that in the case of
clause (ii) and (iii), the Company shall notify the Holder of such event by
providing the Holder a written notice by no later than fifteen (15) days prior
to the closing of an IPO or Corporate Transaction, as applicable.
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
32

--------------------------------------------------------------------------------

(d)           Adjustment. If the outstanding shares of the class or series of
shares issuable upon exercise hereof shall be subdivided into a greater number
of shares, the Exercise Price in effect immediately prior to such subdivision
shall simultaneously with the effectiveness of such subdivision, be
proportionately reduced. If the outstanding shares of the class or series of
shares issuable upon exercise hereof shall be combined into a smaller number of
shares, the Exercise Price in effect immediately prior to such combination
shall, simultaneously with the effectiveness of such combination, be
proportionately increased. When any adjustment is required to be made in the
Exercise Price, in accordance herewith, the number of Warrant Shares purchasable
upon the exercise of this Warrant shall be changed to the number determined by
dividing (i) an amount equal to the number of Warrant Shares issuable upon the
exercise of this Warrant immediately prior to such adjustment, multiplied by the
Exercise Price in effect immediately prior to such adjustment, by (ii) the
Exercise Price in effect immediately after such adjustment. In case at any time
or from time to time on or after the date hereof the holders of the class of
shares of which the Warrant Shares are a part, shall have received or, on or
after the record date fixed for the determination of eligible shareholders,
shall have become entitled to receive, without payment therefor, other or
additional securities of the Company by way of dividend, bonus shares or other
distribution, then, and in each case, the Holder shall, upon the exercise of
this Warrant, be entitled to receive, in addition to the number of Warrant
Shares receivable thereupon, and without payment of any additional consideration
therefor, the amount of such other or additional securities of the Company which
such Holder would be entitled to receive had it been the holder of record of
such Warrant Shares on the date hereof and had thereafter, during the period
from the date hereof to and including the date of such exercise, retained such
shares and/or all other additional shares receivable by it as aforesaid during
such period.
 
(e)           For the purpose of this Warrant, the following terms are defined
as follows:
 
"IPO"  means an initial underwritten public offering of the Shares of the
Company pursuant to an effective registration statement under the United States
Securities Act of 1933, as amended or the Israeli Securities Law, 5728-1968, as
amended or equivalent law of another jurisdiction


"Corporate Transaction" means the consummation of any of the following
transactions or series of related transactions to which the Company is a party:
(i) A merger, acquisition, reorganization or consolidation in which the Company
is not the surviving entity (or survives only as a subsidiary of another entity
whose shareowners did not own all or substantially all of the shares in
substantially the same proportions as immediately prior to such transaction),
except for a transaction the principal purpose of which is to change the
jurisdiction in which the Company is incorporated; or (ii) the sale, transfer,
exchange or other disposition of all or substantially all of the shares or
assets of the Company (including, intellectual property rights which, in the
aggregate, constitute substantially all of the Company's material assets), in a
transaction not covered by the exception to clause (i) above; provided, however,
that a bona fide private equity financing of the Company,  which does not fall
under Section (i) or (ii) above, shall not constitute a Corporate Transaction
hereunder.


2.          Method of Exercise; Payment; Redemption
 
(a)           Prior to the Expiry Date, this Warrant may be exercised by the
Holder, in whole or in part), by the surrender of this Warrant, with a duly
executed notice of exercise in the form attached hereto as Exhibit A (the
"Notice of Exercise") at the principal office of the Company, accompanied by the
payment to the Company, by cash, wire transfer or such other method acceptable
to the Company, of an amount equal to the applicable Exercise Price under
Section 1(a) above.
 
(b)          In the event that the Holder does not provide the Company with the
Notice of Exercise and effect the payment in consideration for the Warrant
Shares purchased by such Holder prior to the Expiry Date, then such Holder shall
be deemed to have waived its rights under this Warrant.
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
33

--------------------------------------------------------------------------------

(d)          The exercise of this Warrant shall be deemed to have been effected
immediately prior to the close of business on the day on which this Warrant is
surrendered to the Company as provided in Section 2(a) above, and the Holder
shall be deemed the holder of record of the Warrant Shares as of such date.
 
(e)           In the event of any exercise of this Warrant in accordance with
the terms hereof, the Company shall (i) issue the Warrant Shares to the Holder;
(ii) deliver to the Holder share certificate(s) evidencing the Warrant Shares
(iii) register the Holder in its register of shareholders; and (iv) notify the
Israeli Companies Registrar of such issuance. In the event of a partial exercise
of this Warrant, the Company shall concurrently issue to the Holder a
replacement warrant on the same terms and conditions of this Warrant, which
shall be dated as of the date hereof, covering the number of Warrant Shares in
respect of which this Warrant shall not have been exercised.


2A. Net Issue Exercise.


(a)           Notwithstanding the foregoing, in lieu of payment of the Exercise
Price per Warrant Share as set forth in Section 2(a) above, the Holder may elect
to receive, for no additional consideration, Warrant Shares equal to the value
of this Warrant, or any portion of the Warrant which the Holder requests to
exercise,  by surrender of this Warrant at the principal office of the Company
together with executed Notice of Exercise reflecting such election, in which
event the Company shall issue to the Holder a number of Warrant Shares computed
using the following formula:



   
Y (A-B)
X = ———————
A
           
Where:
 
X
 
=
the number of Warrant Shares to be issued to the Holder.
               
Y
 
=
the number of Warrant Shares underlying the portion of this Warrant which the
Holder requests to exercise pursuant to this Section 2A.
               
A
 
=
the per share Fair Market Value (as defined below) of a Warrant Share as of the
date of exercise pursuant to this Section 2A.
               
B
 
=
The per shares Exercise Price of a Warrant Share issuable under this Warrant, as
in effect  on the date of exercise pursuant to this Section 2A.



(i)               In no event shall a Net Issue Exercise be settled in cash.


For example, if the Holder elects to exercise this Warrant pursuant to this
Section 2A, with respect to 10,000 Warrant Shares (i.e. Y=10,000), and assuming
that the per share Fair Market Value of a Warrant Share as of the exercise date
is US$80 (i.e. A=80), and the per share Exercise Price of a Warrant Share as of
the exercise date is US$40.5359 (i.e. B=40.5359), then the Company shall issue
to the Holder 4,933 Warrant Shares upon such exercise (i.e. X=4,933).
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
34

--------------------------------------------------------------------------------

(b)          Fair Market Value. For purposes of this Section 2A, the per share
"Fair Market Value" of the Warrant Shares shall mean:



 
(i)
If the Company’s Ordinary Shares are publicly traded and listed on a stock
exchange, the per share Fair Market Value of the Warrant Shares shall be the
average of the closing prices of the Ordinary Shares as quoted on the principal
exchange on which the Ordinary Shares are listed, in each case for the 15
(fifteen) trading days ending five trading days prior to the date of exercise
pursuant to this Section 2A;




(ii)
If the Ordinary Shares are not publicly traded and:




(1)
the exercise date is immediately prior to the closing of an IPO, then the Fair
Market Value shall be offer price of the IPO for each Ordinary Share of the
Company with the exercise of Warrant and issuance of the Warrant Shares shall be
deemed to have taken place immediately prior to the closing of the IPO.




(2)
the exercise date is immediately prior to the closing of a Corporate
Transaction, then the per share Fair Market Value of the Warrant Shares shall
the price per Warrant Share as determined as part of such Corporate Transaction




(3)
otherwise, as shall be determined in good faith by the Company's Board of
Directors (the "Board") and described in a written notice delivered by the
Company to the Holder within five (5) days following the date of exercise
pursuant to this Section 2A (the "Fair Market Value Notice"); provided, however,
that the Holder shall be entitled to object to such determination by delivering
a written notice to the Company to that effect (an "Objection Notice"), in which
event the  Fair Market Value shall be determined by an independent appraiser
selected by the Company and the Holder, whose costs of engagement shall be borne
by the Holder If an Objection Notice is not delivered by the Holder to the
Company within twenty (20) days after delivery by the Company of the Fair Market
Value Notice to the Holder, such failure to so object will be deemed an
irrevocable waiver and release by the Holder of the Company, its shareholders,
officers, directors, employees, representatives, legal counsel and affiliated
entities, from all claims, demands, liabilities, damages, losses, costs and
expenses in connection with the determination of the Fair Market Value by the
Board.



3.          Shares Fully Paid; Reservation of Shares. All of the Warrant Shares
issuable upon the exercise of this Warrant will, upon issuance and receipt of
the Exercise Price therefore, be validly issues, fully paid and non-assessable,
and free from all liens, charges, claims, encumbrances, preemptive rights,
rights of first refusal or similar rights, or any other third party rights with
respect thereto. At all times prior to the Expiry Date, the Company will have
authorized and reserved for issuance sufficient shares, free from pre-emptive
rights to provide for the exercise of this Warrant, so that this Warrant may be
exercised without additional authorization of share capital. The Company will
not by amendment of its Articles of Association or through any reorganization,
transfer of assets, consolidation, merger, dissolution, issuance or sale of its
securities or any other action, avoid, or seek to avoid, the observance or
performance of any of the terms to be observed or performed hereunder, but will
at all times in good faith assist in the carrying out of all provisions hereof
and in taking of all such actions as may be necessary or appropriate in order to
protect the rights of the Holder hereunder against any impairment.
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
35

--------------------------------------------------------------------------------

4.          Lock-Up. In the event of an IPO, the Warrant Holder agrees that the
Warrant Shares shall be subject to a "lock-up" period on the same terms and
conditions as shall be applicable to other shareholders of the Company.
 
5.          Fractional Shares. No fractional shares will be issued in connection
with any exercise of this Warrant. In the event of fractional shares, the
Company will round up the number of Warrant Shares issuable upon such exercise
to the nearest whole share (with one-half being rounded upward).
 
6.          No Public Market in Shares. The Holder acknowledges that no public
market now exists for any of the Warrant Shares and that the Company has made no
assurances that a public market will ever exist for the Company’s shares. The
Holder further acknowledges that it is an experienced investor and that it is
fully capable of assessing the risks of exercising the Warrant Shares and of
bearing the economic risks of doing so.
 
8.          No Transferability. Neither party may assign, convey or transfer any
of its rights or obligations under this Warrant; provided, that the Holder may
assign this Warrant and its rights hereunder to any of its Affiliates (as such
term is defined in the Debt Purchase Agreement).
 
9.          No Rights of Shareholders. Except as otherwise provided in the Debt
Purchase Agreement, this Warrant, does not, by itself, entitle the Holder to any
rights (voting or otherwise) as a shareholder of the Company. In the absence of
affirmative action by the Holder to acquire Warrant Shares by exercise of this
Warrant, no provisions of this Warrant shall cause the Holder to be a
shareholder of the Company for any purpose.
 
11.        Loss, Theft, Destruction or Mutilation of Warrant. If this Warrant is
lost, stolen, destroyed or mutilated, the Company will execute and deliver to
the Holder a replacement warrant of like date, tenor, and denomination upon
receipt by the Company of (a) evidence satisfactory to the Company of the
occurrence of such event; and (b) (i) in the event of mutilation, upon surrender
and cancellation of this Warrant; or (ii) in the event of loss, theft, or
destruction of this Warrant, of indemnity reasonably satisfactory to the
Company.


12.        Taxes. Each party acknowledges and agrees that any and all tax
imposed on such party in connection with this Warrant, including with relation
to the grant hereof, the exercise of the Warrant Shares, and the sale of the
Warrant Shares shall be borne solely by such party, and such party will be
solely liable for all such tax.


13.        Headings. The headings contained in this Warrant have been inserted
as a matter of convenience, do not form part, and will not affect construction
of, this Warrant.


14.        Governing Law; Jurisdiction. This Warrant and all matters arising out
of or in connection with this Warrant will be governed by, and construed in
accordance with, the laws of the  State of Israel, without reference to its
conflict of laws principles. Any proceeding regarding a dispute arising under or
in relation to this Agreement will be resolved exclusively in the competent
courts of (i) Tel Aviv-Jaffa if such proceeding is initiated by BioTime, and
(ii) in the city of New York, New York, if such proceeding is initiated by HBL,
and the Company and the Holder hereby irrevocably submits to the sole and
exclusive jurisdiction of such courts.
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
36

--------------------------------------------------------------------------------

15.        Partial Invalidity. If any provision of this Warrant is held by a
court of competent jurisdiction to be invalid or unenforceable under applicable
law, then such provision will be excluded from this Warrant and the remainder of
this Warrant will be interpreted as if such provision were so excluded and will
be enforceable in accordance with its terms; provided, however, that in such
event this Warrant will be interpreted so as to give effect, to the greatest
extent consistent with and permitted by applicable law, to the meaning and
intention of the excluded provision.
 
16.        Entire Agreement. The Debt Purchase Agreement and this Warrant
constitute the entire agreement between the Holder and the Company relating to
the subject matter addressed herein, and supersedes all prior communications,
contracts or agreements, whether oral or written.
 
17.        Counterparts. This Warrant may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Facsimile and/or PDF
signatures of a party shall be binding as evidence of such party’s agreement
hereto and acceptance hereof.
 
[Signature Page to Follow]
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
37

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Warrant as of the date above
written.
 

   
Cell Cure Neurosciences Ltd.
 
By: Dr. Charles Irving
 
Title: CEO
 




 
Agreed and accepted:
         
HBL-Hadasit Bio-Holdings Ltd.
 

 
By:
     
Title:
   

 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
38

--------------------------------------------------------------------------------

EXHIBIT A
NOTICE OF EXERCISE


To:
Cell Cure Neurosciences Ltd.
Hadassah Medical Center
POB 12000
Jerusalem, 91120
Israel          


Attn: Chief Executive Officer


1.     Pursuant to that certain Warrant to Purchase Ordinary Shares of Cell Cure
Neurosciences Ltd., the undersigned hereby elects:
[check the box that applies]


☐    to exercise the Warrant and purchase ____ Warrant Shares (as defined
therein), and tenders herewith payment in full for the purchase price of the
Warrant Shares being purchased.


☐   to exercise this Warrant with respect to ___ Warrant Shares by net exercise
election pursuant to Section 2A of the Warrant.


2.     Please issue a certificate or certificates representing said Warrant
Shares in the name of the undersigned, and record same in the Company’s internal
share registry.



 
Very truly yours,
               
HBL-Hadasit Bio-Holdings Ltd.
 

 
By:
     
Title:
   

 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
39

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.
 
EXHIBIT C


THIS WARRANT AND THE SECURITIES ISSUABLE UPON EXERCISE OF THIS WARRANT HAVE BEEN
ACQUIRED SOLELY FOR INVESTMENT AND HAVE NOT BEEN REGISTERED UNDER THE U.S.
SECURITIES ACT OF 1933, AS AMENDED OR UNDER ANY APPLICABLE U.S. STATE SECURITIES
LAWS OR COMPARABLE SECURITIES LAW OF A NON-U.S. JURISDICTION (COLLECTIVELY, THE
“SECURITIES LAWS”). THEY MAY NOT BE OFFERED FOR SALE, SOLD, CONVEYED,
TRANSFERRED, PLEDGED, GIFTED, ASSIGNED, ENCUMBERED OR OTHERWISE DISPOSED OF
UNLESS (1) REGISTERED UNDER SUCH SECURITIES LAWS, OR (2) PURSUANT TO AVAILABLE
EXEMPTIONS FROM REGISTRATION UNDER SUCH SECURITIES LAWS AND THE RULES
PROMULGATED THEREUNDER, PROVIDED THAT THE HOLDER DELIVERS TO THE COMPANY AN
OPINION OF COUNSEL, SATISFACTORY TO THE COMPANY, CONFIRMING THE AVAILABILITY OF
SUCH EXEMPTION.


Date of Issuance:
_________ __, _______



WARRANT TO PURCHASE SHARES
OF CELL CURE NEUROSCIENCES LTD.
(THE “WARRANT”)


THIS CERTIFIES THAT, for value received, the receipt and sufficiency of which is
hereby acknowledged, HBL-Hadasit Bio-Holdings Ltd., (the "Holder") is entitled
to purchase, at the Exercise Price (as such term is defined in Section 2 below)
and at any time and from time to time until the Expiration Date (as defined in
Section 2 hereof),  such number of [_________insert type of Shares], nominal
value NIS 0.01 each (the “Shares”)  of Cell Cure Neurosciences Ltd. (the
“Company”) as set forth herein, subject to the provisions and upon the terms and
conditions hereinafter set forth in this Warrant, being issued to the Holder
pursuant to that certain Debt and Note Purchase Agreement, dated June ____, 2017
(the “Debt Purchase Agreement”).
 
1.          Number & Class of Warrant Shares; Exercise Price & Period.
 
(a)           Number of Warrant Shares; Exercise Price. The Holder will be
entitled to purchase up to [insert number of shares] Shares (the “Warrant
Shares”) at an exercise price per each Warrant Share of US$[insert exercise
price] (the "Exercise Price"):
 
 (b)          Vesting. The Warrant Shares shall be fully vested upon the Date of
Issuance, set forth above.
 
 (c)          Exercise Period. This Warrant (and all rights of the Holder
hereunder) will expire and will no longer be exercisable upon the earlier to
occur of: (i) the lapse of 5 (five) years from the Closing of the Debt Purchase
Agreement (as such term is defined therein), (ii) immediately prior to the
closing of a Corporate Transaction or (iii) immediately prior to the closing of
an IPO (the "Expiry Date"); provided that in the case of clause (ii) and (iii),
the Company shall notify the Holder of such event by providing the Holder a
written notice by no later than fifteen (15) days prior to the closing of an IPO
or Corporate Transaction, as applicable.
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
40

--------------------------------------------------------------------------------

(d)          Adjustment. If the outstanding shares of the class or series of
shares issuable upon exercise hereof shall be subdivided into a greater number
of shares, the Exercise Price in effect immediately prior to such subdivision
shall simultaneously with the effectiveness of such subdivision, be
proportionately reduced. If the outstanding shares of the class or series of
shares issuable upon exercise hereof shall be combined into a smaller number of
shares, the Exercise Price in effect immediately prior to such combination
shall, simultaneously with the effectiveness of such combination, be
proportionately increased. When any adjustment is required to be made in the
Exercise Price, in accordance herewith, the number of Warrant Shares purchasable
upon the exercise of this Warrant shall be changed to the number determined by
dividing (i) an amount equal to the number of Warrant Shares issuable upon the
exercise of this Warrant immediately prior to such adjustment, multiplied by the
Exercise Price in effect immediately prior to such adjustment, by (ii) the
Exercise Price in effect immediately after such adjustment. In case at any time
or from time to time on or after the date hereof the holders of the class of
shares of which the Warrant Shares are a part, shall have received or, on or
after the record date fixed for the determination of eligible shareholders,
shall have become entitled to receive, without payment therefor, other or
additional securities of the Company by way of dividend, bonus shares or other
distribution, then, and in each case, the Holder shall, upon the exercise of
this Warrant, be entitled to receive, in addition to the number of Warrant
Shares receivable thereupon, and without payment of any additional consideration
therefor, the amount of such other or additional securities of the Company which
such Holder would be entitled to receive had it been the holder of record of
such Warrant Shares on the date hereof and had thereafter, during the period
from the date hereof to and including the date of such exercise, retained such
shares and/or all other additional shares receivable by it as aforesaid during
such period.
 
(e)           For the purpose of this Warrant, the following terms are defined
as follows:
 
"IPO"  means an initial underwritten public offering of the Shares of the
Company pursuant to an effective registration statement under the United States
Securities Act of 1933, as amended or the Israeli Securities Law, 5728-1968, as
amended or equivalent law of another jurisdiction


"Corporate Transaction" means the consummation of any of the following
transactions or series of related transactions to which the Company is a party:
(i) A merger, acquisition, reorganization or consolidation in which the Company
is not the surviving entity (or survives only as a subsidiary of another entity
whose shareowners did not own all or substantially all of the shares in
substantially the same proportions as immediately prior to such transaction),
except for a transaction the principal purpose of which is to change the
jurisdiction in which the Company is incorporated; or (ii) the sale, transfer,
exchange or other disposition of all or substantially all of the shares or
assets of the Company (including, intellectual property rights which, in the
aggregate, constitute substantially all of the Company's material assets), in a
transaction not covered by the exception to clause (i) above; provided, however,
that a bona fide private equity financing of the Company,  which does not fall
under Section (i) or (ii) above, shall not constitute a Corporate Transaction
hereunder.


2.          Method of Exercise; Payment; Redemption
 
(a)          Prior to the Expiry Date, this Warrant may be exercised by the
Holder, in whole or in part), by the surrender of this Warrant, with a duly
executed notice of exercise in the form attached hereto as Exhibit A (the
"Notice of Exercise") at the principal office of the Company, accompanied by the
payment to the Company, by cash, wire transfer or such other method acceptable
to the Company, of an amount equal to the applicable Exercise Price under
Section 1(a) above.
 
(b)          In the event that the Holder does not provide the Company with the
Notice of Exercise and effect the payment in consideration for the Warrant
Shares purchased by such Holder prior to the Expiry Date, then such Holder shall
be deemed to have waived its rights under this Warrant.
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
41

--------------------------------------------------------------------------------

(d)          The exercise of this Warrant shall be deemed to have been effected
immediately prior to the close of business on the day on which this Warrant is
surrendered to the Company as provided in Section 2(a) above, and the Holder
shall be deemed the holder of record of the Warrant Shares as of such date.
 
(e)          In the event of any exercise of this Warrant in accordance with the
terms hereof, the Company shall (i) issue the Warrant Shares to the Holder; (ii)
deliver to the Holder share certificate(s) evidencing the Warrant Shares (iii)
register the Holder in its register of shareholders; and (iv) notify the Israeli
Companies Registrar of such issuance. In the event of a partial exercise of this
Warrant, the Company shall concurrently issue to the Holder a replacement
warrant on the same terms and conditions of this Warrant, which shall be dated
as of the date hereof, covering the number of Warrant Shares in respect of which
this Warrant shall not have been exercised.


2A. Net Issue Exercise.


(a)           Notwithstanding the foregoing, in lieu of payment of the Exercise
Price per Warrant Share as set forth in Section 2(a) above, the Holder may elect
to receive, for no additional consideration, Warrant Shares equal to the value
of this Warrant, or any portion of the Warrant which the Holder requests to
exercise,  by surrender of this Warrant at the principal office of the Company
together with executed Notice of Exercise reflecting such election, in which
event the Company shall issue to the Holder a number of Warrant Shares computed
using the following formula:
 
Y (A-B)
X = ———————
A

Where:
 
X
 
=
 
the number of Warrant Shares to be issued to the Holder.
                 
Y
 
=
 
the number of Warrant Shares underlying the portion of this Warrant which the
Holder requests to exercise pursuant to this Section 2A.
                 
A
 
=
 
the per share Fair Market Value (as defined below) of a Warrant Share as of the
date of exercise pursuant to this Section 2A.
                 
B
 
=
 
The per shares Exercise Price of a Warrant Share issuable under this Warrant, as
in effect  on the date of exercise pursuant to this Section 2A.



(i)               In no event shall a Net Issue Exercise be settled in cash.


For example, if the Holder elects to exercise this Warrant pursuant to this
Section 2A, with respect to 10,000 Warrant Shares (i.e. Y=10,000), and assuming
that the per share Fair Market Value of a Warrant Share as of the exercise date
is US$80 (i.e. A=80), and the per share Exercise Price of a Warrant Share as of
the exercise date is US$40.5359 (i.e. B=40.5359), then the Company shall issue
to the Holder 4,933 Warrant Shares upon such exercise (i.e. X=4,933).
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
42

--------------------------------------------------------------------------------

(b)          Fair Market Value. For purposes of this Section 2A, the per share
"Fair Market Value" of the Warrant Shares shall mean:



(i)
If the Company’s Ordinary Shares are publicly traded and listed on a stock
exchange, the per share Fair Market Value of the Warrant Shares shall be the
average of the closing prices of the Ordinary Shares as quoted on the principal
exchange on which the Ordinary Shares are listed, in each case for the 15
(fifteen) trading days ending five trading days prior to the date of exercise
pursuant to this Section 2A, multiplied by the number of Ordinary Shares into
which each Warrant Share is then convertible;




(ii)
If the Ordinary Shares are not publicly traded and:




(1)
the exercise date is immediately prior to the closing of an IPO, then the Fair
Market Value shall be offer price of the IPO for each Ordinary Share of the
Company, multiplied by the number of Ordinary Shares into which each Warrant
Share is then convertible, with the exercise of Warrant and issuance of the
Warrant Shares shall be deemed to have taken place immediately prior to the
closing of the IPO.




(2)
the exercise date is immediately prior to the closing of a Corporate
Transaction, then the per share Fair Market Value of the Warrant Shares shall
the price per Warrant Share as determined as part of such Corporate Transaction




(3)
otherwise, as shall be determined in good faith by the Company's Board of
Directors (the "Board") and described in a written notice delivered by the
Company to the Holder within five (5) days following the date of exercise
pursuant to this Section 2A (the "Fair Market Value Notice"); provided, however,
that the Holder shall be entitled to object to such determination by delivering
a written notice to the Company to that effect (an "Objection Notice"), in which
event the  Fair Market Value shall be determined by an independent appraiser
selected by the Company and the Holder, whose costs of engagement shall be borne
by the Holder If an Objection Notice is not delivered by the Holder to the
Company within twenty (20) days after delivery by the Company of the Fair Market
Value Notice to the Holder, such failure to so object will be deemed an
irrevocable waiver and release by the Holder of the Company, its shareholders,
officers, directors, employees, representatives, legal counsel and affiliated
entities, from all claims, demands, liabilities, damages, losses, costs and
expenses in connection with the determination of the Fair Market Value by the
Board.



3.          Shares Fully Paid; Reservation of Shares. All of the Warrant Shares
issuable upon the exercise of this Warrant will, upon issuance and receipt of
the Exercise Price therefore, be validly issues, fully paid and non-assessable,
and free from all liens, charges, claims, encumbrances, preemptive rights,
rights of first refusal or similar rights, or any other third party rights with
respect thereto. At all times prior to the Expiry Date, the Company will have
authorized and reserved for issuance sufficient shares, free from pre-emptive
rights to provide for the exercise of this Warrant, so that this Warrant may be
exercised without additional authorization of share capital. The Company will
not by amendment of its Articles of Association or through any reorganization,
transfer of assets, consolidation, merger, dissolution, issuance or sale of its
securities or any other action, avoid, or seek to avoid, the observance or
performance of any of the terms to be observed or performed hereunder, but will
at all times in good faith assist in the carrying out of all provisions hereof
and in taking of all such actions as may be necessary or appropriate in order to
protect the rights of the Holder hereunder against any impairment.
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
43

--------------------------------------------------------------------------------

4.          Lock-Up. In the event of an IPO, the Warrant Holder agrees that the
Warrant Shares shall be subject to a "lock-up" period on the same terms and
conditions as shall be applicable to other shareholders of the Company.
 
5.          Fractional Shares. No fractional shares will be issued in connection
with any exercise of this Warrant. In the event of fractional shares, the
Company will round up the number of Warrant Shares issuable upon such exercise
to the nearest whole share (with one-half being rounded upward).
 
6.          No Public Market in Shares. The Holder acknowledges that no public
market now exists for any of the Warrant Shares and that the Company has made no
assurances that a public market will ever exist for the Company’s shares. The
Holder further acknowledges that it is an experienced investor and that it is
fully capable of assessing the risks of exercising the Warrant Shares and of
bearing the economic risks of doing so.
 
8.          No Transferability. Neither party may assign, convey or transfer any
of its rights or obligations under this Warrant; provided, that the Holder may
assign this Warrant and its rights hereunder to any of its Affiliates (as such
term is defined in the Debt Purchase Agreement).
 
9.          No Rights of Shareholders. Except as otherwise provided in the Debt
Purchase Agreement, this Warrant, does not, by itself, entitle the Holder to any
rights (voting or otherwise) as a shareholder of the Company. In the absence of
affirmative action by the Holder to acquire Warrant Shares by exercise of this
Warrant, no provisions of this Warrant shall cause the Holder to be a
shareholder of the Company for any purpose.
 
11.        Loss, Theft, Destruction or Mutilation of Warrant. If this Warrant is
lost, stolen, destroyed or mutilated, the Company will execute and deliver to
the Holder a replacement warrant of like date, tenor, and denomination upon
receipt by the Company of (a) evidence satisfactory to the Company of the
occurrence of such event; and (b) (i) in the event of mutilation, upon surrender
and cancellation of this Warrant; or (ii) in the event of loss, theft, or
destruction of this Warrant, of indemnity reasonably satisfactory to the
Company.


12.        Taxes. Each party acknowledges and agrees that any and all tax
imposed on such party in connection with this Warrant, including with relation
to the grant hereof, the exercise of the Warrant Shares, and the sale of the
Warrant Shares shall be borne solely by such party, and such party will be
solely liable for all such tax.


13.        Headings. The headings contained in this Warrant have been inserted
as a matter of convenience, do not form part, and will not affect construction
of, this Warrant.


14.        Governing Law; Jurisdiction. This Warrant and all matters arising out
of or in connection with this Warrant will be governed by, and construed in
accordance with, the laws of the  State of Israel, without reference to its
conflict of laws principles. Any proceeding regarding a dispute arising under or
in relation to this Agreement will be resolved exclusively in the competent
courts of (i) Tel Aviv-Jaffa if such proceeding is initiated by BioTime, and
(ii) in the city of New York, New York, if such proceeding is initiated by HBL,
and the Company and the Holder hereby irrevocably submits to the sole and
exclusive jurisdiction of such courts.
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
44

--------------------------------------------------------------------------------

15.        Partial Invalidity. If any provision of this Warrant is held by a
court of competent jurisdiction to be invalid or unenforceable under applicable
law, then such provision will be excluded from this Warrant and the remainder of
this Warrant will be interpreted as if such provision were so excluded and will
be enforceable in accordance with its terms; provided, however, that in such
event this Warrant will be interpreted so as to give effect, to the greatest
extent consistent with and permitted by applicable law, to the meaning and
intention of the excluded provision.
 
16.        Entire Agreement. The Debt Purchase Agreement and this Warrant
constitute the entire agreement between the Holder and the Company relating to
the subject matter addressed herein, and supersedes all prior communications,
contracts or agreements, whether oral or written.
 
17.        Counterparts. This Warrant may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Facsimile and/or PDF
signatures of a party shall be binding as evidence of such party’s agreement
hereto and acceptance hereof.
 
[Signature Page to Follow]
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
45

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Warrant as of the date above
written.



     
Cell Cure Neurosciences Ltd.
   
By: Dr. Charles Irving
   
Title: CEO
   

 
Agreed and accepted:
           
HBL-Hadasit Bio-Holdings Ltd.
 

 
By:
     
Title:
   

 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
46

--------------------------------------------------------------------------------

EXHIBIT A
NOTICE OF EXERCISE


To:
Cell Cure Neurosciences Ltd.
Hadassah Medical Center
POB 12000
Jerusalem, 91120
Israel          


Attn: Chief Executive Officer


1. Pursuant to that certain Warrant to Purchase Shares of Cell Cure
Neurosciences Ltd., the undersigned hereby elects:
[check the box that applies]


☐   to exercise the Warrant and purchase ____ Warrant Shares (as defined
therein), and tenders herewith payment in full for the purchase price of the
Warrant Shares being purchased.


☐   to exercise this Warrant with respect to ___ Warrant Shares by net exercise
election pursuant to Section 2A of the Warrant.


2.          Please issue a certificate or certificates representing said Warrant
Shares in the name of the undersigned, and record same in the Company’s internal
share registry.



 
Very truly yours,
         
HBL-Hadasit Bio-Holdings Ltd.
 

 
By:
     
Title:
   

 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
47

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.
 
[image00001.jpg]
Schedule/Exhibit D

 
Press Release
 
Hadasit Bio-Holdings (HBL) and BioTime Complete Shares Swap Transaction in
Cellcure Neurosciences
 
As part of the transaction, HBL, which owns 21% of Cellcure's share capital,
will sell its entire holdings to BioTime, Inc., In exchange, BioTime will pay
$12.75 million in Biotime shares to HBL
 
JERUSALEM, June 19, 2017 /PRNewswire/ --


Hadasit Bio-Holdings Ltd. ("HBL") (TASE: HDST) announced that it has completed a
share swap transaction with BioTime, Inc., ("BioTime") (TASE: BTX.TA) in their
joint portfolio company Cell Cure Neurosciences ("Cell Cure").


The transaction is the first exit event to HBL since its establishment in 2006.


Cell Cure is a privately held company held by HBL (approximately 21%) with the
majority of the shares held by BioTime. Under the terms of the transaction, HBL
will sell its entire holdings in Cellcure to BioTime, as well as its interest in
certain convertible loans provided by HBL to Cell Cure.


The consideration provided by BioTime in exchange of its Cell Cure shares and
loans is approximately $12.75 million, payable by issuance of BioTime shares to
HBL at the transaction's closing date.


BioTtime committed to file with the Securities and Exchange Commission (the
"SEC") a registration statement to register the shares issued by it to HBL as
part of the transaction.


HBL reserves the right to buy back up to approximately 5% of Cell Cure shares
for a period of five years at a price of $40.5356 per share, so as to benefit
from future upside. In addition, If Cell Cure consummates a financing through
the issuance of shares during the five year period following closing of the
transaction, BioTime committed to ensure that Cell Cure provide HBL with a
warrant, to purchase shares of the same type and class as issued in such
financing, in an amount equal to 5% of the aggregate amount of Cell Cure's
securities issued thereunder, on the same terms of the financing, exercisable
during a period of five years commencing on the closing. In the event that Cell
Cure fails to issue HBL such warrant(s), BioTime will grant HBL an option to
purchase shares of Cell Cure held by it, on the same terms as those mentioned
above.


At the closing, the directors appointed to the Board of Directors of Cell Cure
by HBL will resign and HBL will be entitled to appoint an observer to Cell
Cure's Board of Directors.


HBL expects to reflect in its 2017 financial statements an accounting revenue of
approximately $ 9 million (before tax calculation) for the transaction, subject
to the completion date thereof.


HBL largest shareholders are Centaurus Investment Ltd and Hadasit, the
technology transfer company of the Hadassah Medical Center.
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
48

--------------------------------------------------------------------------------

Press Release | Investors & Media | BioTime, Inc.
 
HBL Chairman, Baruch Halpert, commented, "We are pleased to enter into a share
swap agreement with BioTime, our partner for the past several years. We have
full confidence in BioTime's management and its expertise in stem cells
technology to succeed in commercializing the breakthrough science of the stem
cell therapy developed by Prof. Benjamin Reubinoff and Dr. Eyal Banin from
Hadassah Medical Center."


Mr. Vincent Tchenguiz on behalf of Consensus Business Group ("CBG") advising
Centaurus Investment Ltd, said, "After many years of supporting the company, we
are very delighted that HBL has reached this significant milestone with the
completion of this transaction. Centaurus has identified the potential of HBL
early on and we plan to continue investing in biomed companies in Israel.


Dr. Tamar Raz, CEO of Hadasit, said, "CellCure is the perfect example of
breakthrough science developed at Hadassah by Profs. Benjamin Reubinoff and Eyal
Banin from the Hadassah Medical Center, that reached advanced stages of
development following a successful technology transfer. Hadasit will remain
involved with CellCure through its collaboration and licensing agreement with
the Company."


HBL - Hadasit Bio-Holdings Ltd. is a holding company with holdings in life
sciences companies involved in medical and biotechnological research and
development. HBL was founded and listed on the Tel Aviv Stock Exchange to allow
the public to have a share in the biotechnological field. Most of HBL portfolio
companies originate in knowhow developed at the Hadassah Medical Center in
Jerusalem.


"Centaurus Investment Ltd (a BVI Company) is wholly owned by the trustees of a
discretionary family trust, which is advised by CBG.


CBG, chaired by Mr Vincent Tchenguiz, is a business group with diversified
investment portfolio that includes structured financial instruments and
purchase, management and development of commercial and residential real estate
properties. CBG is strategically focused on the biotech industry but it is
active also in renewable energy, infrastructures, cyber, enterprise software and
digital media. To date, CBG has participated in over
$400 million of private equity, venture capital infrastructure and funds
investment. CBG advises Centaurus on its investments in Israel.


Hadasit is the technology transfer company of the Hadassah Medical Center,
established 100 years ago and considered one of Israel's major medical centers.
The combination of practical experience, the ability to pinpoint medical needs
and research at the forefront of science has yielded a broad potential of ideas,
innovation and developments in all aspects of medicine, including
pharmaceuticals, diagnostics and medical devices. Hadasit was founded in 1986 as
a tool for commercializing medical technologies developed in the hospitals and
invested in turning ideas into existing products and services for the benefit of
humanity. Hadasit cooperates with leading international companies and research
institutes as well as incubatorsand venture capital groups


CellCure Neuroscience is a a biotechnological company focusing on developing
cell therapy for degenerative retinal and macular diseases. CellCure's
technology is based on human embryonic stem cells (hESC) which can be produced
on a mass scale for any cell of the human body.
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
49

--------------------------------------------------------------------------------

Press Release | Investors & Media | BioTime, Inc.
 
BioTime is a clinical-stage biotechnology company focused on developing and
commercializing novel therapies developed from what the company believes to be
the world's premier collection of pluripotent cell assets. The foundation of
BioTime's core therapeutic technology platform is pluripotent cells that are
capable of becoming any of the cell types in the human body. Pluripotent cells
have potential application in many areas of medicine with large unmet patient
needs, including various age-related degenerative diseases and degenerative
conditions for which there presently are no cures. Unlike pharmaceuticals that
require a molecular target, therapeutic strategies based on the use of
pluripotent cells are generally aimed at regenerating or replacing affected
cells and tissues, and therefore may have broader applicability than
pharmaceutical products. BioTime also has significant equity holdings in two
publicly traded companies, Asterias Biotherapeutics, Inc. and OncoCyte
Corporation, which BioTime founded and which, until recently, were
majority-owned consolidated subsidiaries of BioTime. BioTime also has a
significant ownership interest in HBL at 14%.


SOURCE Hadasit Bio-Holdings (HBL) and BioTime, Inc.


Contact for media: Baruch Halpert, +44-7553-887187, bhalpert@sapircapital.com
 
© Copyright BioTime, Inc.
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
50

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.
 
EXHIBIT E
 
THE COMPANIES LAW, 5759-1999


Fourth Amended and Restated Articles of Association of
CELL CURE NEUROSCIENCES LTD.



1.
Name of the company

 
The company’s name in English is: CELL CURE NEUROSCIENCES LTD.
 

2.
Purposes of the company

 
The purposes of the company are to engage in any legally permitted business
 

3.
Registered Share Capital

 
The share capital of the Company is One Hundred Thousand New Israeli Shekels
(NIS 100,000), divided into Ten Million (10,000,000) Ordinary Shares of nominal
value of One Agora (NIS 0.01) each (the “Ordinary Shares”, or the “Shares”).
 

4.
Shareholder liability

 
The liability of each shareholder for the indebtedness of the Company is limited
to payment of the nominal value of the shares held by that shareholder
 

5.
Share transfer, debenture, number of shareholders

 

5.1.
The transfer of Shares requires the approval as set forth in Appendix A to these
Articles.

 

5.2.
Any invitation to the public to subscribe for any shares or debentures or
debenture stock of the Company is hereby prohibited.

 

5.3.
The number of shareholders for the time being of the company (exclusive of
persons who are in the employment of the Company and of persons who, having been
formerly in the employment of the Company, were, while in such employment, and
have continued after such employment to be, shareholders of the Company) is not
to exceed fifty (50).

 

5.4.
Where two (2) or more persons hold one (1) or more share(s) in the company
jointly, they shall be deemed to be a single shareholder.

 

6.
All other rights and obligations of the shareholders shall be as set forth in
the provisions attached hereto as Appendix A.

 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
51

--------------------------------------------------------------------------------

Appendix A
 
THE COMPANIES LAW, 5759-1999
 
A PRIVATE COMPANY LIMITED BY SHARES


Fourth Amended and Restated Articles of Association of


CELL CURE NEUROSCIENCES LTD.


The name of the Company is:
סל קיור נוירוסאיינסס בע"מ

and in English is:  
CELL CURE NEUROSCIENCES LTD.

 
PRELIMINARY
 

1.
The purposes of the Company are to engage in any business, commercial,
industrial or other activity of any kind which is not legally prohibited or
restricted by applicable law.

 

2.
Any Article in these Articles of Association which provides for an arrangement
which differs in whole or in part from any provision in the Companies Law,
5759-1999 (the "Companies Law") or the Companies Ordinance [New Version] 5743 -
1983 (the "Companies Ordinance"), as the case may be, which can be stipulated
against, amended or added to, in whole or with regard to specific matters or
within specific limitations, in accordance with any law, shall be considered a
stipulation against the provision of the Companies Law or Companies Ordinance,
as the case may be, even if the actual stipulation is not specified in the said
Article, and even if it is expressly stated in the Article (in whatever form)
that the effectiveness of the Article is subject to the provisions of any law.

 

3.
In the event of a contradiction between any Article and the provisions of any
law that may not be stipulated against, amended or added to, the provisions of
the said law shall prevail, provided that the remaining Articles of these
Articles of Association shall remain in full force and effect. The invalid
Article shall be replaced by a valid Article that generally comes closest to the
intention of the invalid Article.

 

4.
In interpreting any Article or examining its effectiveness, the interpretation
shall be given to that Article which is most likely to achieve its purpose as
appearing therefrom or as appearing from the other Articles included within
these Articles of Association.

 
Interpretation
 

5.
In these Articles, unless the context otherwise requires:

 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
52

--------------------------------------------------------------------------------

Affiliate
 
means an entity or person, which, directly or indirectly through one or more
intermediaries, controls, is controlled by or is under common control with such
transferor-shareholder. For the purpose of these Articles, “Control” shall mean
with respect to any entity, ownership as used with respect to any person means
ownership (directly or indirectly) of at least fifty-one percent (51%) of the
outstanding voting securities of a corporation or a comparable equity interest
in a corporation (or such lesser percentage, being the maximum percentage of
ownership allowed by law in a particular jurisdiction). The term “Controlled”
shall have a correlative meaning.
     
Articles
 
means these Fourth Amended and Restated Articles of Association of the Company,
as they may be amended and replaced from time to time.
     
BioTime
 
Means BioTime Inc.
     
BioTime Group
 
means together both BioTime and ESI
     
Board
 
means the Board of Directors of the Company, constituted in accordance with the
provisions of these Articles.
     
Companies Law
 
means the Companies Law, 5759-1999 or any successor law, as shall be in force
from time to time.
     
Company
 
means Cell Cure Neurosciences Ltd.
     
Debt and Note
Purchase
Agreement
 
means that certain Debt and Note Purchase Agreement entered into by and between
BioTime, Inc. and HBL , dated June __, 2017.
     
Director
 
means a member of the Board who has been appointed in accordance with the
provisions of these Articles.
     
Disposition
 
means any sale, assignment, transfer or pledge of, or any charge or other
encumbrance over, or any other disposition or the grant in any way to a third
party of any other rights in shares of the Company (and “dispose” shall have the
correlative meaning).
     
Distribution
 
means a distribution of a dividend in cash or in kind to the Shareholders.
     
Effective Date
 
means the date these Articles were approved by the shareholders.
     
Eligible
Shareholder
 
Each holder of Ordinary Shares who holds at least ten percent (10%) of the
Company’s issued and outstanding shares capital.
     
Encumber
 
means creating or allowing to exist or agreeing to create or agreeing to allow
to exist any mortgage, charge (fixed or floating), pledge, lien, option, right
to acquire, assignment by way of security, trust arrangement for the purpose of
providing security or any other security interest of any kind, including
retention arrangements.

 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
53

--------------------------------------------------------------------------------

ESI
 
means ES Cell International Pte. Ltd.
     
HBL
 
HBL – Hadasit Bio-Holdings Ltd. and/or its Affiliates
     
IPO
 
means the consummation of the initial underwritten public offering of the
Company’s securities pursuant to an effective registration statement under the
Securities Act of 1933, as amended, or any equivalent law of another
jurisdiction.
     
New Securities
 
shall mean any Shares of any kind of the Company, whether now or hereafter
authorized, and rights, options, or warrants to purchase said Shares, and
securities of any type whatsoever that are, or may become, convertible into or
exchangeable for said Shares; provided, however, that "New Securities" shall not
include (i)  Shares issued by the Company in connection with subdivisions,
combinations or issuances of dividends payable in additional shares of Shares,
or other securities or rights convertible into, or entitling the holder thereof
to receive directly or indirectly, additional shares of said Shares; (ii) Shares
issued to employees, directors or bona fide service providers of the Company
pursuant to the exercise of any option plan approved by the Board; (iii)
Ordinary Shares issued upon conversion of any preferred  shares; (iv) Issuance
of Ordinary Shares issued pursuant to an IPO; (v) grant of any warrant approved
by the Board and the Shares issued to the holder of such warrant upon exercise
thereof, including, but not limited to, any warrants granted and/or to be
granted to HBL under the Debt and Note Purchase Agreement and Shares to be
issued to HBL upon the exercise thereof; (vi) Shares issued upon conversion of
the Zak Loans (as defined in the Debt and Note Purchase Agreement; and (vii)
issuance of securities issued in connection with the acquisition of another
corporation, business entity or line of business of another business entity by
the Company by merger, consolidation, purchase of all or substantially all of
the assets and/or shares, or other reorganization as a result of which the
Company or its shareholders own more than fifty percent (50%) of the voting
power of such corporation, which acquisition has been approved by a majority of
the Board
     
Ordinary Shares
 
means Ordinary Shares of the Company, par value NIS 0.01 each.
     
Register
 
means the register of Shareholders to be maintained in accordance with the
Companies Law, or, if the Company shall have any additional register(s) outside
of Israel, any such additional register(s) as the case may be.

 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
54

--------------------------------------------------------------------------------

Shares
 
means any shares of the Company of any class, as applicable.
     
Shareholder
 
means any person registered in the Register as the owner of shares of the
Company, at any given time.




6.
Subject to the provisions of Article 5 above, terms used but not specifically
defined herein, shall have the same meaning ascribed to such terms in the
Companies Law or the Companies Ordinance, as the case may be, unless the subject
or the context otherwise requires.

 

7.
The Article headings contained herein are for convenience of reference only and
shall not in any way affect the meaning or interpretation of these Articles.

 
LIMITATION OF LIABILITY; PRIVATE COMPANY
 

8. (a)
The Company is a company limited by shares. The liability of the each
shareholder for the indebtedness of the Company is limited to payment of the
nominal value of the shares held by that shareholder.

 

 
(b)
The Company is a private company and:


 

(1)
The number of shareholders for the time being of the Company (exclusive of
persons who are in the employment of the Company and of persons who, having been
formerly in the employment of the Company, were, while in such employment, and
have continued after such employment to be, shareholders of the Company) is not
to exceed fifty (50), but where two (2) or more persons hold one (1) or more
share(s) in the Company jointly, they shall, for the purposes of this Article 8,
be deemed to be a single shareholder;

 

(2)
Any invitation to the public to subscribe for any shares or debentures or
debenture stock of the Company is hereby prohibited; and

 

(3)
The right to transfer shares shall be restricted as hereinafter provided.

 
SHARE CAPITAL
 

9.
The share capital of the Company is One Hundred Thousand New Israeli Shekels
(NIS 100,000), divided into Ten Million (10,000,000) Ordinary Shares of nominal
value of One Agora (NIS 0.01) each (the “Ordinary Shares”, or the “Shares”).

 
RIGHTS OF THE ORDINARY SHARES
 

10.
The Ordinary Shares shall have equal rights including voting rights and rights
to dividends. The Ordinary Shares shall confer on their holders the right to
receive notices of and to attend and to vote at general meetings of the Company.
They shall confer upon the holders thereof equal rights to receive dividends and
to receive, upon the Company’s winding-up, a sum equal to their nominal value,
and if a surplus remains, to receive such surplus in proportion to the nominal
value of the shares held by them respectively and in respect of which such
Distribution is being made and to receive a portion of the Company’s profits,
when distributed, in proportion to the nominal value of the shares held by them,
respectively, and in respect of which such distribution is being made.

 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
55

--------------------------------------------------------------------------------

SHARES
 

11.
Subject to the provisions of Article 14 below, the shares of the Company shall
be under the control of the Board who may issue or allot them or give any person
the option to acquire them or otherwise dispose of them for cash or other
consideration to such persons, on such terms and conditions, and either at a
premium or at par, or, subject to the provisions of the Companies Law, at a
discount and at such times as the Board may deem fit, and with full authority to
serve on any person a call on any shares either at par or at a premium, or,
subject as aforesaid, at a discount, during such time and for such consideration
as the Board may deem fit.

 

12.
Save as herein otherwise provided, the Company shall be entitled to treat the
registered holder of any share as the absolute owner thereof, and, accordingly,
shall not, except as ordered by a court of competent jurisdiction, or as by
statute required, be bound to recognize any equitable or other claim to or
interest in such share on the part of any other person and the Company shall not
be bound by or required to recognize any equitable, contingent, future or
partial interest in any shares or any right whatsoever in respect of any shares
other than an absolute right to the entirety thereof in the registered holder.

 

13.
The Company may, subject to the provisions of the Companies Law, issue
redeemable shares and redeem them.

 
PRE-EMPTIVE RIGHTS
 

14.
The right to participate in the allocation of shares will be as follows:




14.1.
Until an IPO, each Eligible Shareholder shall have the pre-emptive right to
purchase, its pro-rata portion, or any part thereof, of any New Securities that
the Company may, from time to time, propose to sell and issue.

 

14.2.
The Eligible Shareholder's pro-rata portion shall be the ratio of the number of
shares of the Company then held by such Eligible Shareholder as of the date of
the Rights Notice (as defined below), to the aggregate number of shares (on an
as-converted basis) held by all Shareholders as of such date.

 

14.3.
Each Eligible Shareholder shall be also entitled to purchase any New Securities
that are not purchased by the other Eligible Shareholders, by indicating such
intent in his response notice to the Company as set forth below, provided,
however, that if such over-subscriptions exceed the total number of New
Securities available for sale and issue by the Company in such instance, then
the over-subscriptions shall be cut back in accordance with each Eligible
Shareholder's pro-rata portion calculated based on ratio of the number of shares
of the Company held by such Eligible Shareholder as of the date of the Rights
Notice, to the aggregate number of shares held by all other Eligible
Shareholders entitled to and who have indicated their intent to participate in
the over-allotment as aforesaid, as of such date.

 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
56

--------------------------------------------------------------------------------

14.4.
If the Company proposes to issue New Securities, it shall deliver to the
Eligible Shareholders written notice thereof (the "Rights Notice"), describing
the New Securities, the price, the general terms upon which the Company proposes
to issue them, and the number of shares that the Eligible Shareholder has the
right to purchase under this Article. Each Eligible Shareholder shall then be
entitled to notify the Company, by written notice received by the Company within
ten (10) days after receipt of the Rights Notice by such Eligible Shareholder,
of the number of New Securities it wishes to purchase or obtain, at the price
and on the terms specified in the Rights Notice.

 

14.5.
If any Eligible Shareholder fails to provide the Company its notice as aforesaid
within the described ten (10) day period, then such Eligible Shareholder shall
be deemed to have waived its pre-emptive right pursuant to this Article 14 in
relation to the applicable Rights Notice.

 

14.6.
If the Eligible Shareholders fail to exercise in full their pre-emptive rights
within the period or periods specified in this Article, the Company shall have
ninety (90) days after delivery of the Rights Notice to sell the New Securities
the Eligible Shareholders do not elect to purchase at a price and upon general
terms no more favorable to the purchasers thereof than specified in the Rights
Notice. If the Company has not sold the New Securities within said ninety (90)
day period, the Company shall not thereafter issue or sell any New Shares
without first offering such securities to the Eligible Shareholders in the
manner provided above.

 
TRANSFER OF SHARES
 

15.
Any transfer, assignment, pledge, mortgage or other Disposition by a shareholder
of all or part of its Shares in the Company (each, a “Transfer”) shall be
subject to the prior approval of the Board, and no Transfer shall have any legal
effect without such approval. Furthermore, any Transfer of Shares of the Company
shall be made in accordance with the provisions of these Articles and any
applicable law.

 

16.
No shareholder shall Encumber any of its Shares.

 

17.
Notwithstanding any other provision or article in these Articles, a Shareholder
shall not be entitled to Transfer its Shares in the Company and/or its rights
and obligations under these Articles to a person or entity which competes,
directly or indirectly, with the business of the Company, without the prior
written consent of the other Shareholders.

 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
57

--------------------------------------------------------------------------------

18.
No Transfer shall be approved or registered unless a proper instrument of
transfer has been submitted to the Company (or its transfer agent) together with
the share certificate for the transferred shares (if such has been issued) and
with any other evidence the Board may require in order to prove to its
satisfaction the rights of the transferor in the transferred shares.

 
The instrument of transfer shall be signed by the transferor and the transferee,
shall be duly stamped, if required by law, and the transferor shall be
considered the owner of the shares until the transferee is registered in the
Register in respect of the shares transferred to him. The Board may decide that
the signature of a witness on the instrument of transfer is not necessary. The
instrument of transfer of any share shall be in writing in the following form or
as near thereto as possible, or in a usual or accepted form that shall be
approved by the Board:
“I ____________ of _____________ (the “Transferor”) in consideration of the sum
of _______ paid to me by __________ of _____________ (the “Transferee”) hereby
transfer to the Transferee ________ shares of Cell Cure Neurosciences Ltd. of
nominal value 0.01 NIS each, denoted by numbers _____ to _____ (both inclusive),
to be held by the Transferee, the executors and administrators of his estate,
his custodian and his legal personal representative, under the same conditions
under which I myself held them immediately prior to signing this instrument of
transfer, and I, the Transferee, hereby agree to accept the above mentioned
shares in accordance with the above mentioned conditions.
In witness whereof we hereby affix our signatures this ____ day of _____ 2___.



           
The Transferor
 
The Transferee
             
Witness to the signature of the Transferor
 
Witness to the signature of the Transferee
 



The Company may impose a fee for registration of a share transfer, at a
reasonable rate as may be determined by the Board from time to time.
 

19.
Instruments of transfer that are registered shall remain in the Company's
possession; however, instruments of transfer which the Board refuses to register
in accordance with the provisions of these Articles of Association, shall be
returned, on demand, to whomever delivered them along with the share certificate
(if delivered).

 
RIGHT OF FIRST REFUSAL; CO-SALE
 

20.
Until an IPO, each Eligible Shareholder shall have a right of first refusal with
respect to any Transfer of all or any Shares by any Shareholder ("Offeree"),
according to the following provisions:

 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
58

--------------------------------------------------------------------------------

20.1.
Any shareholder, proposing to transfer all or any of its Shares and/or other
securities (if any), (the "Offered Shares"), pursuant to the terms of a bona
fide offer received from any person or entity, except to an Affiliate (the
"Offeror) shall first request the Company, by written notice (which shall
contain all the information necessary to enable the Company to do so), to offer
the Offered Shares, on the terms of the proposed transfer, to all the Eligible
Shareholders. The Company shall comply with such request by sending the Eligible
Shareholders a written notice (the "Offer" and the "Offer Notice"), stating
therein the identity of the Offeror and of the proposed transferee(s) and the
proposed terms of sale of the Offered Shares. Any Eligible Shareholder may
accept such Offer in respect of all or any of the Offered Shares by giving the
Company notice to that effect within ten (10) days after being served with the
Offer Notice (the "Notice Period").

 

20.2.
If the acceptances, in the aggregate, are in respect of all of, or more than,
the Offered Shares, then the accepting Eligible Shareholders shall acquire the
Offered Shares, on the terms aforementioned, in proportion to their respective
holdings, provided, that no Eligible Shareholder shall be entitled to acquire
under the provisions of this Article 20 more than the number of Offered Shares
initially accepted by such Eligible Shareholders, and upon the allocation to it
of the full number of shares so accepted, it shall be disregarded in any
subsequent computations and allocations hereunder and provided further that each
Eligible Shareholder shall be entitled to purchase the pro rata portion of any
other Eligible Shareholder that does not exercise its rights pursuant to this
Article 20. Any Offered Shares remaining after the computation of such
respective entitlements shall be re-allocated among the accepting Eligible
Shareholders (other than those to be disregarded as aforesaid), in the same
manner, until one hundred percent (100%) of the Offered Shares have been
allocated as aforesaid.

 

20.3.
If the acceptances, in the aggregate, are in respect of less than the number of
Offered Shares, then the Offeror, at the expiration of the Notice Period, shall
be entitled to Transfer all (and not part) of the remaining Offered Shares to
the proposed transferee(s) identified in the Offer Notice, provided, however,
that in no event shall the Offeror Transfer any of the Offered Shares to any
transferee other than such accepting Eligible Shareholders or such proposed
transferee(s) or transfer the same on terms more favorable to the buyer(s) than
those stated in the Offer Notice, and, provided, further, that if the remaining
amount of Offered Shares are not transferred within ninety (90) days after the
expiration of the Notice Period, then any transfer of the Offered Shares shall
again be subject to the provisions of this Article 20.

 

20.4.
For the purposes of any Offer under this Article 20, the respective holdings of
any number of accepting Eligible Shareholders shall mean the respective
proportions of the aggregate number of Ordinary Shares held by such accepting
Eligible Shareholders as determined prior to such Offer Notice.

 

20.5.
The restrictions set forth in this Article 20 shall not apply in connection with
the sale of all or substantially all of the Company’s issued and outstanding
share capital and will terminate upon the closing of an IPO.

 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
59

--------------------------------------------------------------------------------

20.6.
Subject to Article 17 above, the provisions of this Article 20 shall not apply
to any Transfer to an Affiliate.

 

20.7.
The restrictions set forth in Article 20 above shall not apply upon the transfer
of Shares from BioTime to HBL upon the exercise of any BioTime Call Option, as
defined in the Debt and Note Purchase Agreement and in accordance with the terms
therein.

 

21.
Co-Sale

 

21.1.
Upon receipt of the Offer Notice (in accordance with Article 20 above), each
Eligible Shareholder shall in lieu of his right to purchase the Offered Shares,
have the option, exercisable by written notice to the Offeree, within the Notice
Period, to require the Offeree to provide as part of its proposed Transfer that
such Eligible Shareholder be given the right to participate in the Transfer and
to Transfer up to such amount of shares in the Company owned by such Eligible
Shareholder determined by multiplying the total number of shares being
Transferred by a fraction, the numerator of which is the number of issued and
outstanding shares held by such Eligible Shareholder and the denominator of
which is the total number of issued and outstanding shares held by all of the
Eligible Shareholders and the Offeree (the "Pro Rata Share"), by including the
Pro Rata Share held by such Eligible Shareholder in the shares being Transferred
to any proposed purchaser thereof. The Transfer by any such Eligible Shareholder
in accordance with this Article 21 shall be on the same terms and conditions
under which the securities of the Offeree are being Transferred.

 

21.2.
In the event that Eligible Shareholders choose to exercise their rights
hereunder ("Exercising Entitled Shareholders"), the Offeree must reduce the
number of shares it desires to Transfer from the total amount of shares to be
purchased by the Offeror and the Exercising Entitled Shareholders will
contribute all of their Pro Rata Shares and the Offeree will contribute the
remaining number of shares up to the total number of shares to be purchased by
the Offeror.

 

21.3.
It is hereby clarified that: (i) the co-sale right stated in this Article 21
does not derogate from the right of first refusal under Article 20 above, and
(ii) a Transfer shall be subject to the co-sale right only if the right of first
refusal set forth in Article 20 above is not exercised.

 

22.
The restrictions set forth in Article 21 above shall not apply in connection
with the sale of all or substantially all of the Company’s issued and
outstanding share capital and will terminate upon the closing of an IPO.

 
SHARE CERTIFICATES
 

23.
The certificates of title to shares ("Share Certificates") shall be issued under
the seal or the rubber stamp of the Company or its printed name and shall bear
the signature of one (1) Director or such other person or persons as are
authorized by the Board.

 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
60

--------------------------------------------------------------------------------

24.
Every Shareholder shall be entitled to receive one Share Certificate for all the
shares of a particular class registered in his name, and if the Board so
approves (upon payment of the amount which may from time to time be fixed by the
Board), to several Share Certificates each for one or more such shares.

 

25.
A Share Certificate, registered in the names of two or more persons shall be
delivered to the person first named on the Register in respect of such
co-ownership.

 

26.
If a Share Certificate is defaced, lost or destroyed, it may be renewed on
payment of such fee, if any, and on such terms as to evidence and indemnity, as
determined by the Board.

 
CALLS
 

27.
The Board may, from time to time, make such calls as it deems fit upon the
Shareholders in respect of all moneys unpaid on the shares held by them
respectively, and by the conditions of allotment thereof not made payable at
fixed times or on fixed terms, and each Shareholder shall pay the amount of
every call so made on him to the persons and at the time and place appointed by
the Board. A call may be made payable by installments, and shall be deemed to
have been made when the resolution of the Board authorizing such call was
passed.

 

28.
At least fourteen (14) days' notice of any call shall be given, specifying the
time and place of payment, and to whom such call shall be paid, provided that
before the time for payment of such call the Board may, by notice in writing to
the Shareholders, revoke the same or extend the time for payment thereof.

 

29.
The joint holders of a share shall be jointly and severally liable to pay all
calls in respect thereof.

 

30.
If, by the terms of issue of any share or otherwise any amount is made payable
at any fixed time or on any fixed term or by installments at fixed times or on
fixed terms, whether on account of the nominal value of the share or by the way
of premium, every such amount or installment shall be payable as if it were a
call duly made by the Board of which due notice had been given, and all the
provisions herein contained in respect of such calls shall apply to such amount
or to such installment.

 

31.
If the amount of any call or installment is not paid on or before the due date
for payment thereof, then the person who is the then owner of the share on which
the call was made or the installment became due, shall pay interest on the said
amount at the maximum rate permissible under law for the time being, or at such
lesser rate as may be fixed by the Board from time to time, as from the date of
payment until the same is actually paid. The Board shall, however, be at liberty
to waive the payment of interest, wholly or in part. No Shareholder shall be
entitled to receive any dividend or to exercise any privileges as a Shareholder
with respect to shares not fully paid for until he shall have paid all calls for
the time being due and payable on every share held by him whether alone or
jointly with any other person together with interest and expenses (if any).

 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
61

--------------------------------------------------------------------------------

32.
If the Board so determines, it may receive from any Shareholder willing to
advance the same, any amounts due on account of all or any of his shares which
have not yet been called or in respect of which the date of payment has not yet
occurred, and, unless otherwise agreed with such Shareholder, the Board may pay
him interest on all or any of the amounts so advanced, up to the date when said
amounts would, if not paid in advance, have fallen due, at such rate of interest
as may be agreed upon between the Board and such Shareholder, and the Board may
at any time repay any amount so advanced by giving such Shareholder seven (7)
days' prior notice in writing.

 

33.
The Board may differentiate between Shareholders in relation to the amount of
any call and to the date of payment.

 

34.
For the purpose of the provisions relating to calls, forfeiture and lien,
reference is made herein to moneys and/or amounts payable shall also be
construed as agreed services in-kind unperformed or to be performed.

 
TRANSMISSION OF SHARES
 

35.
The Company may recognize the receiver or liquidator of any shareholder in
winding-up or dissolution, or the trustee in bankruptcy or any official receiver
of a bankrupt shareholder as being entitled to the shares registered in the name
of such shareholder.

 

36.
The receiver or liquidator of a shareholder in winding-up or dissolution, or the
trustee in bankruptcy, or any official receiver of any bankrupt shareholder,
upon producing such evidence as the Board may deem sufficient that he sustains
the character in respect of which he proposes to act under this Article or of
his title, may, with the consent of the Board (which the Board may grant or
refuse in its absolute discretion), be registered as a shareholder in respect of
such shares, or may, subject to the regulations as to transfer herein contained,
transfer such shares.

 

37.
A person upon whom the ownership of a share devolves by transmission shall be
entitled to receive, and may give a discharge for any dividends or other monies
payable in respect of the share but he shall not be entitled in respect of it to
receive notices, or to attend or vote at meetings of the Company, or, save as
otherwise provided herein, to exercise any of the rights or privileges of a
shareholder unless and until he shall be registered in the Register.

 
GENERAL MEETINGS
 

38.
The Company shall not be obligated to hold an annual general meeting of its
shareholders except to the extent it is necessary in order to appoint an
Auditor. All general meetings of the shareholders other than annual general
meetings of the shareholders shall be called extraordinary or special meetings
of the shareholders.

 

39.
The Board may whenever it thinks fit convene an extraordinary meeting, and shall
be obliged to do so upon a request in writing as provided in the Companies Law.

 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
62

--------------------------------------------------------------------------------

40.
Unless a longer period is prescribed by applicable law, at least seven (7) days
prior notice, specifying the place, the day and the hour of the meeting and the
general nature of every matter on the agenda, shall be given to all Shareholders
entitled to receive notices by notice sent by mail or otherwise served as
hereinafter provided. Anything herein to the contrary notwithstanding, with the
consent of all Shareholders entitled to receive notices of and vote at meetings,
a resolution may be proposed and passed although less than seven (7) days’
notice or the period otherwise required by law, as the case may be, was given.

 

41.
The accidental omission to give notice of a meeting to any Shareholder, or the
non-receipt of notice by one of the Shareholders shall not invalidate the
proceedings at any meeting.

 

42.
Subject to the provisions of the Companies Law, a meeting of the Shareholders
shall be convened at such place as the Board shall direct. If no location for
the convening of the meeting is specified by the Board, the meeting shall
convene at the offices of the Company.

 
PROCEEDINGS AT GENERAL MEETINGS
 

43.
No business shall be transacted at a general meeting unless the requisite quorum
is present at the commencement of the business, and no resolution shall be
passed unless the requisite quorum is present when the resolution is voted upon.
One (1) (or more) shareholders, present in person or by proxy, holding or
representing shares conferring in the aggregate more than sixty percent (60%) of
the voting rights in the Company, shall constitute a quorum.

 

44.
If a quorum is not present within half an hour from the time appointed for the
meeting, the meeting shall stand adjourned to the same day in the following
week, at the same time and place, unless provided otherwise in the notice, or at
such time and place as the Board may determine.   If at such adjourned meeting,
there is no quorum as prescribed above in Article 43 above, then Shareholders
holding a majority of the issued and outstanding Shares shall constitute the
quorum.

 

45.
Unless otherwise prescribed by applicable law, a resolution of the shareholders
will be deemed adopted if approved by a simple majority of the votes of the
shareholders present at the meeting, represented personally or by proxy at which
a quorum is present and voting thereon.

 

46.
Shareholders entitled to be present and vote at a meeting may participate in a
by any means of communication, so long as all those participating in the meeting
can hear each other simultaneously, and such participation in a meeting shall
constitute attendance in person at the meeting.

 

47.
A resolution in writing signed by all shareholders then entitled to vote at
general meetings or to which all such shareholders have given their written
consent (including, but not limited to, by letter, facsimile, e-mail or
otherwise) shall be deemed to have been adopted as if it were adopted at a
general meeting of the Company duly convened and held. Any such resolution may
consist of several documents in like form and signed or consented to as
aforesaid, by one or more shareholders.

 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
63

--------------------------------------------------------------------------------

48.
A shareholder may appoint a proxy to vote in his place and the proxy need not be
a shareholder in the Company. The appointment of a proxy shall be in writing
signed by the person making the appointment or by an attorney authorized for
this purpose, and if the person making the appointment is a corporation, by a
person or persons authorized to bind the corporation.

 
THE BOARD OF DIRECTORS
 

49.
The number of members of the Board shall be not less than one (1) and not more
than five (5) members.

 

50.
The BioTime Group shall be entitled to appoint, remove and replace five (5)
members to the Board in writing to the Company. A Director shall commence his
duties or shall cease to serve as Director, as the case may be, on the date
specified in the written notice to the Company of appointment or removal from
office (or in the absence of any specified date, on the date of the receipt by
the Company of such notice).

 

51.
Every Director shall hold office until he is removed in accordance with the
preceding Article or the office is vacated in a manner set forth in Article 54
below.

 

52.
(a)
Subject to the provisions of the Companies Law, a Director shall have the right,
by written notice to the Company, to appoint a person as a substitute to act in
his place (the “Alternate Director”), to remove the Alternate Director and
appoint another in his place and to appoint an Alternate Director in place of a
Alternate Director whose office was vacated for any reason whatsoever. A person
who is not qualified to be appointed as a Director may not be appointed as an
Alternate Director. Any Director may be appointed as an Alternate Director.

 

 

(b)
Any notice given to the Company as aforesaid shall become effective on the date
fixed therein or upon delivery to the Company, whichever is later. Unless the
appointing Director, by the instrument appointing an Alternate Director, limits
the time or scope of the appointment, the appointment is effective for all
purposes until the appointing Director ceases to be a Director or terminates the
appointment.

 

(c)
An Alternate Director shall have, subject to any instructions or limitations
contained in the instrument appointing him, all the authority and powers held by
the Director for whom he acts as substitute, provided however, that he may not
in turn appoint a substitute for himself (unless the instrument appointing him
otherwise expressly provides), and provided further that an Alternate Director
shall have no standing at any meeting of the Board or any committee thereof at
which the Director appointing him is personally present or at which the Director
appointing him is not entitled to participate in accordance with the provisions
of these Articles.

 

(d)
The office of an Alternate Director shall, ipso facto, be vacated if he is
removed by the Director appointing him, or if the office of the Director for
whom he acts as substitute is vacated for any reason whatsoever, or if one of
the circumstances described in sub-Articles (a) - (e) of Article 54 should
befall the Alternate Director.

 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
64

--------------------------------------------------------------------------------

  (e)
An Alternate Director shall alone be responsible for his actions and omissions,
and shall not be deemed an agent of the Director who appointed him.

 

(f)
Every Alternate Director shall be entitled to receive, so long as he serves as a
substitute, notice of meetings of the Board and of any relevant committees.

 

53.
Subject to applicable law, a Director who has ceased to hold office shall be
eligible for re-election or re-appointment.

 

54.
The office of a Director shall, ipso facto, be vacated upon the occurrence of
any of the following events:

 

(a)
Upon his death, or, if the Director is a company - upon its winding-up;

 

(b)
Should he be declared to be of unsound mind;

 

(c)
Should he become bankrupt;

 

(d)
Should he resign his office by notice in writing to the Company;

 

(e)
Should he be removed from office by written notice to the Company pursuant to
Article 50 above.

 

55.
A Director shall not be required to hold qualification shares.

 

56.
A Director shall not be paid remuneration out of the funds of the Company for
his services as a Director unless such remuneration is approved by a
shareholders' resolution and pursuant to the Companies Law.

 

57.
Every Director shall be entitled to be reimbursed for his reasonable travel,
hotel and other expenses related to his participation in meetings of the Board
etc., and in fulfilling his office as a Director, against presentation of
supporting documentation.

 

58.
For as long as the Debt Warrant (as defined in the Debt and Note Purchase
Agreement) remains exercisable, and thereafter for as long as HBL holds any
Shares, HBL shall be entitled to appoint, replace and dismiss, on its behalf,
one (1) observer (the "HBL Observer") to the Board who shall be invited to and
shall have the right to attend all meetings (including meetings held by any
means of communication) of the Board in a non-voting capacity and to receive any
and all notices, information, materials and proposed resolutions (including,
without limitation, any proposed resolutions for adoption in writing) delivered
to the members of the Board concurrently with the delivery thereof to the
members of the Board; provided, however, that the HBL Observer may be excluded
from any Board meeting or portion thereof and need not be provided such
materials if the Board reasonably determines in good faith that such exclusion
of the HBL Observer's attendance at such meeting or access to such information
is necessary in order to preserve an attorney-client privilege or to avoid a
conflict of interest between the Company and HBL.

 
PROCEEDINGS OF THE BOARD OF DIRECTORS
 

59.
Any Director may, at any time, convene a meeting of the Board. Meetings of the
Board shall be held in such place as determined by the majority of the
Directors.

 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
65

--------------------------------------------------------------------------------

60.
The quorum for a meeting of the Board and/or for any matter to be brought before
the Board shall be constituted by the presence of at least a majority if the
number of Directors then appointed. If within half an hour from the time
appointed for the meeting a quorum is not present, the meeting shall disperse
and reconvened at the same place forty-eight (48) hours from the time it was
first convened, and at that meeting, the present directors shall constitute a
legal quorum.

 
Unless and to the extent provided otherwise in the Companies Law, a Director who
is an interested party in any transaction, shall be counted for purposes of a
quorum despite his interest.
 
A Director may participate personally or by his Alternate Director.
 

61.
Notice of a meeting of the Board shall be sent to all Directors at their
registered addresses, by facsimile, email or other reliable method of
transmission, at least forty-eight (48) hours prior to the meeting unless all
Directors agree to shorter notice or waive notice altogether.

 

62.
A meeting of the Board may be held by any means of communication, so long as all
those participating in the meeting can hear each other simultaneously. Each
Director shall have one vote. All resolutions of the Board will be adopted by a
simple majority of the Directors present and voting in respect thereto.

 

63.
The Board shall elect one (1) of its members to be the Chairman of the Board,
and may remove such Chairman from office and appoint another in his place. The
Chairman of the Board shall take the chair at every meeting of the Board, but if
there is no such Chairman, or if at any meeting he is not present within fifteen
(15) minutes of the time appointed for the meeting, or if he is unwilling to
take the chair, the Directors present shall choose one of their number to be the
Chairman of such meeting.

 

64.
The Chairman of a meeting of the Board, whether he is the Chairman of the Board
or any other member of the Board, shall have no extra or casting vote.

 

65.
A meeting of the Board at which a quorum is present shall be competent to
exercise all the authorities, powers and discretions for the time being vested
in or exercisable by the Board.

 

66.
The Board may attend meetings by telephone or any other means of communication
(including by means of several types of telecommunications media, and including
a manner in which part of the Directors are present in person at the place of
the meeting and the remaining Directors participate in the meeting by means of
telecommunications), provided that all the Directors can hear each other
simultaneously.

 

67.
A resolution in writing signed by all of the Directors then in office and
lawfully entitled to vote thereon or to which all such Directors have given
their written consent (by letter, facsimile, e-mail or otherwise) shall be
deemed to have been unanimously adopted by a meeting of the Board duly convened
and held.

 

68.
Any action taken by or in accordance with a decision of the Board or by a
Director, acting in his capacity as Director, shall be valid and effective even
if it is subsequently discovered that there was a defect in the appointment of
any of the Directors or if all or one of them was disqualified, in each case as
if each of the Directors had been lawfully elected and as if he was fully
qualified to act as Director or Alternate Director, as the case may be.

 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
66

--------------------------------------------------------------------------------

POWERS OF THE BOARD OF DIRECTORS
 

69.
The management of the business of the Company shall be vested in the Board, and
the Board may exercise all such powers and do all such acts and things as the
Company is, by its Articles or under the law, authorized to exercise and do, and
are not hereby or by statute directed or required to be exercised or done by the
Company in general meeting, but subject, nevertheless, to the provisions of the
Companies Law, and to these Articles and any regulations or resolution not being
inconsistent with these Articles made from time to time by the Company in
general meeting; provided that no such regulation or resolution shall invalidate
any prior act done by or pursuant to the directions of the Board which would
have been valid if such regulation or resolution had not been made.

 
MINUTES AND THE SEAL
 

70.
The Board shall cause minutes to be duly recorded regarding: the names of the
Directors present at each meeting of the Board and of any committee of the
Board; the names of the shareholders present at each general meeting, and the
proceedings and resolutions of general meetings and of meetings of the Board.
Any minutes of a meeting of the Board or of a general meeting of the Company,
signed by the Chairman of such meeting shall be accepted as prima facie evidence
of the matters therein recorded.

 
DIVIDENDS AND RESERVE FUND
 

71.
The Board may, from time to time, set aside, out of the profits of the Company,
such sums as it thinks proper, as a reserve fund to meet contingencies, or for
equalizing dividends, or for special dividends, or for repairing, improving and
maintaining any of the property of the Company, and for such other purposes as
the Board shall in its absolute discretion think conducive to the interests of
the Company, and may invest the sums so set aside in such investments as it may
think fit, and from time to time deal with and vary such investments, and
dispose of all or any part thereof for the benefit of the Company, and may
divide the reserve fund into such special funds as it thinks fit, and employ the
reserve fund or any part thereof in the business of the Company, and that
without being bound to keep the same separate from the other assets of the
Company.  The Board may also, without placing the same to reserve, carry forward
any profits that it deems prudent not to divide.

 

72.
Subject to the provisions of the Companies Law and to the extent permitted by
law, the Board may from time to time declare such dividends as may appear to the
Board to be justified by the profits of the Company and cause the Company to pay
such dividends. The Board shall have the full authority to determine the time
for payment of such dividends, and the record date for determining the
Shareholders entitled thereto, provided such date is not prior to the date of
the resolution to distribute the dividend and no Shareholder who shall be
registered in the Register with respect to any shares after the record date so
determined shall be entitled to share in any such dividend with respect to such
shares.

 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
67

--------------------------------------------------------------------------------

73.
Subject to these Articles, the Board may resolve that a dividend may be paid,
wholly or partly, by the Distribution of specific assets, and, in particular, by
Distribution of paid-up shares, debentures or debenture stock of any other
company, or in any one or more such ways

 

74.
No dividend shall be paid other than out of the profits of the Company, as
defined in the Companies Law, and no interest shall be paid by the Company on
dividends.

 
WINDING-UP
 
75.
(a)
If the Company shall be wound up, the liquidator may proportionally divide
amongst the shareholders in cash the whole or any part of the assets of the
Company and may with the like sanction, vest the whole or any part of such
assets in trustees upon such trusts for the benefit of the shareholders as the
liquidator with the like sanction shall think fit.


 

 
(b)
The power of sale of a liquidator shall include a power to sell wholly or
partially for shares or debentures, or other obligations of another company,
either then already constituted, or about to be constituted, for the purpose of
carrying out the sale.

 
INSURANCE, INDEMNITY AND RELEASE
 

76.
Subject to the provisions of the Companies Law, the Company may indemnify its
Office Holders, to the maximum extent permitted by law, with respect to any of
the following:

 

(a)
a monetary liability or expense imposed on or incurred by him in favor of a
third party in any judgment, including any settlement confirmed as judgment and
an arbitrator's award which has been confirmed by the court, in respect or as a
result of an act (or omission) performed by the Office Holder by virtue of the
Office Holder being an Office Holder of the Company; or

 

(b)
reasonable litigation expenses, including legal fees, paid for by the Office
Holder, or which the Office Holder is obligated to pay under a court order, in a
proceeding brought against the Office Holder by the Company, or on its behalf,
or by a third party, or in a criminal proceeding in which the Office Holder is
found innocent, or in a criminal proceeding in which the Office Holder was
convicted of an offense that does not require proof of criminal intent, all in
respect or as a result of an act (or omission) performed by the Office Holder by
virtue of the Office Holder being an Office Holder of the Company; or

 

(c)
reasonable litigation expenses, including legal fees, expended by him in respect
or as a result of an investigation or proceeding instituted against him by a
competent authority, which investigation or proceeding has not ended in a
criminal charge or in a financial liability in lieu of a criminal proceeding, or
has ended in a financial obligation in lieu of a criminal proceeding for an
offence that does not require proof of criminal intent (the phrases "proceeding
that has not ended in a criminal charge" and "financial obligation in lieu of a
criminal proceeding" shall have the meaning as defined in Section 260(a)(1a) of
the Companies Law).

 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
68

--------------------------------------------------------------------------------

The Company may: (i) undertake to indemnify an Office Holder as aforesaid
prospectively, provided that, with respect to an undertaking to indemnify as set
forth in Article 76(a) above, the undertaking to indemnify is limited to events
which in the opinion of the Board can be foreseen, in view of the Company's then
actual activities, when the undertaking to indemnify is given, and to an amount
or criteria set by the Board as reasonable under the circumstances and that the
undertaking to indemnify specifies the events which in the opinion of the Board
can be foreseen, in view of the Company's then actual activities, when the
undertaking is given and also the amount or criteria set by the Board as
reasonable under the circumstances, and (ii) indemnify an Office Holder as
aforesaid retroactively.
 

77.
Subject to the provisions of the Companies Law and to the maximum extent
permitted by law, the Company may procure, for the benefit of any of its Office
Holders, office holders' liability insurance for any liabilities incurred by
them in respect or as a result of any act (or omission) carried out by them as
office holders of the Company by virtue of the Office Holder being an Office
Holder of the Company, with respect to any of the following:

 

(a)
a breach of the duty of care owed to the Company or any other person;

 

(b)
a breach of the fiduciary duty owed to the Company, provided that the Office
Holder acted in good faith and had reasonable grounds to assume that the action
would not injure the Company; or

 
(c)
a monetary liability imposed on an Office Holder in favor of a third party.

 

78.
The Company may, to the maximum extent permitted by law, exempt and release an
Office Holder, including in advance, from and against all or part of his
liability for monetary or other damages due to, arising or resulting from, a
breach of his duty of care to the Company other than a breach of his duty of
care to the Company upon "distribution" as such term is defined in the Companies
Law.

 

79.
The provisions of Articles 76-78 above are not intended, and shall not be
interpreted, to restrict the Company in any manner in respect of the procurement
of insurance and/or in respect of indemnification (i) in connection with any
person who is not an Office Holder, including, without limitation, any employee,
agent, consultant or contractor of the Company who is not an Office Holder,
and/or (ii) in connection with any Office Holder to the extent that such
insurance and/or indemnification is not specifically prohibited under applicable
law; provided that the procurement of any such insurance and/or the provision of
any such indemnification shall be approved by the Board and/or otherwise as
required by the Companies Law.

 

80.
In the event of any change after the date of adoption of these Articles of
Association in any applicable law, statute or rule which expands the right of an
Israeli company to indemnify or insure an Office Holder, these Articles of
Association shall automatically be deemed to enable the Company to so expand the
scope of indemnification and/or insurance that the Company is able to provide.

 
*****
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
69

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.
 
SCHEDULE D
 
Press Release
 
[image0.jpg]
Schedule/Exhibit D

 
Press Release
 
Hadasit Bio-Holdings (HBL) and BioTime Complete Shares Swap Transaction in
Cellcure Neurosciences
 
As part of the transaction, HBL, which owns 21% of Cellcure's share capital,
will sell its entire holdings to BioTime, Inc., In exchange, BioTime will pay
$12.75 million in Biotime shares to HBL
 
JERUSALEM, June 19, 2017 /PRNewswire/ --
 
Hadasit Bio-Holdings Ltd. ("HBL") (TASE: HDST) announced that it has completed a
share swap transaction with BioTime, Inc., ("BioTime") (TASE: BTX.TA) in their
joint portfolio company Cell Cure Neurosciences ("Cell Cure").
 
The transaction is the first exit event to HBL since its establishment in 2006.
 
Cell Cure is a privately held company held by HBL (approximately 21%) with the
majority of the shares held by BioTime. Under the terms of the transaction, HBL
will sell its entire holdings in Cellcure to BioTime, as well as its interest in
certain convertible loans provided by HBL to Cell Cure.
 
The consideration provided by BioTime in exchange of its Cell Cure shares and
loans is approximately $12.75 million, payable by issuance of BioTime shares to
HBL at the transaction's closing date.
 
BioTtime committed to file with the Securities and Exchange Commission (the
"SEC") a registration statement to register the shares issued by it to HBL as
part of the transaction.
 
HBL reserves the right to buy back up to approximately 5% of Cell Cure shares
for a period of five years at a price of $40.5356 per share, so as to benefit
from future upside. In addition, If Cell Cure consummates a financing through
the issuance of shares during the five year period following closing of the
transaction, BioTime committed to ensure that Cell Cure provide HBL with a
warrant, to purchase shares of the same type and class as issued in such
financing, in an amount equal to 5% of the aggregate amount of Cell Cure's
securities issued thereunder, on the same terms of the financing, exercisable
during a period of five years commencing on the closing. In the event that Cell
Cure fails to issue HBL such warrant(s), BioTime will grant HBL an option to
purchase shares of Cell Cure held by it, on the same terms as those mentioned
above.
 
At the closing, the directors appointed to the Board of Directors of Cell Cure
by HBL will resign and HBL will be entitled to appoint an observer to Cell
Cure's Board of Directors.
 
HBL expects to reflect in its 2017 financial statements an accounting revenue of
approximately $ 9 million (before tax calculation) for the transaction, subject
to the completion date thereof.
 
HBL largest shareholders are Centaurus Investment Ltd and Hadasit, the
technology transfer company of the Hadassah Medical Center.
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
70

--------------------------------------------------------------------------------

Press Release | Investors & Media | BioTime, Inc.
 
HBL Chairman, Baruch Halpert, commented, "We are pleased to enter into a share
swap agreement with BioTime, our partner for the past several years. We have
full confidence in BioTime's management and its expertise in stem cells
technology to succeed in commercializing the breakthrough science of the stem
cell therapy developed by Prof. Benjamin Reubinoffand Dr. Eyal Banin from
Hadassah Medical Center."
 
Mr. Vincent Tchenguiz on behalf of Consensus Business Group ("CBG") advising
Centaurus Investment Ltd, said, "After many years of supporting the company, we
are very delighted that HBL has reached this significant milestone with the
completion of this transaction. Centaurus has identified the potential of HBL
early on and we plan to continue investing in biomed companies in Israel.
 
Dr. Tamar Raz, CEO of Hadasit, said, "CellCure is the perfect example of
breakthrough science developed at Hadassah by Profs. Benjamin Reubinoffand Eyal
Banin from the Hadassah Medical Center, that reached advanced stages of
development following a successful technology transfer. Hadasit will remain
involved with CellCure through its collaboration and licensing agreement with
the Company."
 
HBL - Hadasit Bio-Holdings Ltd. is a holding company with holdings in life
sciences companies involved in medical and biotechnological research and
development. HBL was founded and listed on the Tel Aviv Stock Exchange to allow
the public to have a share in the biotechnological field. Most of HBL portfolio
companies originate in knowhow developed at the Hadassah Medical Center in
Jerusalem.
 
"Centaurus Investment Ltd (a BVI Company) is wholly owned by the trustees of a
discretionary family trust, which is advised by CBG.
 
CBG, chaired by Mr Vincent Tchenguiz, is a business group with diversified
investment portfolio that includes structured financial instruments and
purchase, management and development of commercial and residential real estate
properties. CBG is strategically focused on the biotech industry but it is
active also in renewable energy, infrastructures, cyber, enterprise software and
digital media. To date, CBG has participated in over $400 million of private
equity, venture capital infrastructure and funds investment. CBG advises
Centaurus on its investments in Israel.
 
Hadasit is the technology transfer company of the Hadassah Medical Center,
established 100 years ago and considered one of Israel's major medical centers.
The combination of practical experience, the ability to pinpoint medical needs
and research at the forefront of science has yielded a broad potential of ideas,
innovation and developments in all aspects of medicine, including
pharmaceuticals, diagnostics and medical devices. Hadasit was founded in 1986 as
a tool for commercializing medical technologies developed in the hospitals and
invested in turning ideas into existing products and services for the benefit of
humanity. Hadasit cooperates with leading international companies and research
institutes as well as incubatorsand venture capital groups
 
CellCure Neuroscience is a a biotechnological company focusing on developing
cell therapy for degenerative retinal and macular diseases. CellCure's
technology is based on human embryonic stem cells (hESC) which can be produced
on a mass scale for any cell of the human body.
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
71

--------------------------------------------------------------------------------

Press Release | Investors & Media | BioTime, Inc.
 
BioTime is a clinical-stage biotechnology company focused on developing and
commercializing novel therapies developed from what the company believes to be
the world's premier collection of pluripotent cell assets. The foundation of
BioTime's core therapeutic technology platform is pluripotent cells that are
capable of becoming any of the cell types in the human body. Pluripotent cells
have potential application in many areas of medicine with large unmet patient
needs, including various age-related degenerative diseases and degenerative
conditions for which there presently are no cures. Unlike pharmaceuticals that
require a molecular target, therapeutic strategies based on the use of
pluripotent cells are generally aimed at regenerating or replacing affected
cells and tissues, and therefore may have broader applicability than
pharmaceutical products. BioTime also has significant equity holdings in two
publicly traded companies, Asterias Biotherapeutics, Inc. and OncoCyte
Corporation, which BioTime founded and which, until recently, were
majority-owned consolidated subsidiaries of BioTime. BioTime also has a
significant ownership interest in HBL at 14%.


SOURCE Hadasit Bio-Holdings (HBL) and BioTime, Inc.
 
Contact for media: Baruch Halpert, +44-7553-887187, bhalpert@sapircapital.com
 
© Copyright BioTime, Inc.


[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
 
72

--------------------------------------------------------------------------------